     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1918 Page 1 of 74



 1

 2    POMERANTZ LLP
      Jeremy A. Lieberman
 3    Tamar A. Weinrib
 4    600 Third Avenue, 20th floor
      New York, New York 10016
 5    Telephone: (212) 661-1100
 6    E-mail: jalieberman@pomlaw.com
      E-mail: taweinrib@pomlaw.com
 7    - additional counsel on signature page -
 8

 9                         UNITED STATES DISTRICT COURT

10                       SOUTHERN DISTRICT OF CALIFORNIA

11
                                                 Case No.: 3:18-cv-01647-AJB-BGS
12
      IN RE ACADIA
13    PHARMACEUTICALS INC.
      SECURITIES LITIGATION                      SECOND AMENDED CLASS
14                                               ACTION COMPLAINT FOR
15                                               VIOLATIONS OF THE FEDERAL
                                                 SECURITIES LAWS
16

17                                               JURY TRIAL DEMANDED
18

19

20

21

22

23

24

25

26

27

28

      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1919 Page 2 of 74



 1          Lead Plaintiff Thomas Wood (“Plaintiff”), individually and on behalf of all
 2
      other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
 3

 4    complaint against Defendants, alleges the following based upon personal

 5    knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to
 6
      all other matters, based upon, inter alia, the investigation conducted by and
 7

 8    through Plaintiff’s attorneys, which included, among other things, a review of the

 9    Defendants’ public documents, conference calls and announcements made by
10
      Defendants, United States Securities and Exchange Commission (“SEC”) filings,
11

12    wire and press releases published by and regarding Acadia Pharmaceuticals Inc.

13    (“Acadia” or the “Company”), analysts’ reports and advisories about the Company,
14
      and information readily obtainable on the Internet.           Plaintiff believes that
15

16    substantial evidentiary support will exist for the allegations set forth herein after a
17    reasonable opportunity for discovery.
18
                      NATURE OF THE ACTION AND OVERVIEW
19
            1.     This is a class action on behalf of persons and entities that acquired
20

21    Acadia securities between April 29, 2016 and July 9, 2018, inclusive (the “Class
22    Period”), seeking to pursue remedies under the Securities Exchange Act of 1934
23
      (the “Exchange Act”).
24

25          2.     Acadia is a biopharmaceutical company that purports to focus on the
26    development and commercialization of medicines to address central nervous
27
      system disorders. The Company’s first drug is NUPLAZID (pimavanserin), which
28
                                                1
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1920 Page 3 of 74



 1    received approval by the U.S. Food and Drug Administration (“FDA”) on April 29,
 2
      2016 for the treatment of hallucinations and delusions associated with Parkinson’s
 3

 4    disease psychosis (or “PD Psychosis”). Though NUPLAZID is the only drug

 5    approved specifically for the purpose of treating PD Psychosis, there are off-label
 6
      alternatives available.
 7

 8          3.     The Company launched NUPLAZID in the United States in May

 9    2016. Prior to its commercialization of NUPLAZID, the Company did not earn
10
      any revenue from product sales.
11

12          4.     Touting the results from its Phase III clinical trial of NUPLAZID,

13    Acadia has always marketed NUPLAZID as superior to alternatives prescribed off-
14
      label with claims that because “NUPLAZID is a selective serotonin inverse
15

16    agonist, or SSIA, preferentially targeting 5-HT2A receptors,” it is not only
17    efficacious at reducing hallucinations and delusions associated with PD Psychosis
18
      but also “has the potential to avoid many of the debilitating side effects of existing
19

20    antipsychotics.” Defendants have consistently and emphatically represented that
21    the drug is safe.
22
            5.     In reality, clinical trial results demonstrated that patients treated with
23

24    NUPLAZID as opposed to placebo suffered severe adverse events (“SAEs”),
25    including death, at double the rate. Notably, both the drug group and placebo
26
      group had the same patient population--- there were no meaningful distinctions
27

28
                                                2
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1921 Page 4 of 74



 1    between the two groups based on age, gender, severity of illness or other factors
 2
      that would account for the higher death rate in patients treated with NUPLAZID.
 3

 4          6.     The incidence of death in those treated with NUPLAZID was so high

 5    that Dr. Paul Andreason, a board-certified psychiatrist with more than 25 years of
 6
      experience, and the primary reviewer for the FDA of Acadia’s new drug
 7

 8    application (“NDA”) for NUPLAZID, issued a clinical review in September 2015

 9    with a recommendation of “do not approve.” Mr. Andreason made clear in his
10
      review that his recommendation not to approve was “due to an unacceptably
11

12    increased, drug related, safety risk of mortality and serious morbidity.”

13          7.     Thereafter, an Advisory Committee convened on March 29, 2016 to
14
      evaluate NUPLAZID and make a recommendation to the FDA regarding approval.
15

16    Despite Mr. Andreason’s scathing review of the drug, and despite stated concerns
17    from multiple members of the Committee regarding the drug’s safety profile, the
18
      Advisory Committee voted 12-2 in favor of approval swayed substantially by the
19

20    “unmet medical need” and lack of approved products to treat PD Psychosis.
21    However, even those who voted in favor did so with stated reservations.
22
            8.     Post-commercialization- the Company received mounting numbers of
23

24    adverse event reports confirming Mr. Andreason and the Advisory Committee
25    members’ worst fears--- the astronomical death and adverse event rates suffered by
26
      patients treated with NUPLAZID during clinical testing manifested in real world
27

28    usage as well. At no point during the Class Period did Acadia issue a press
                                                3
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1922 Page 5 of 74



 1    release revealing the surging number of adverse event reports nor did it
 2
      reference the adverse event reports in any of its quarterly or annual filings with
 3

 4    the SEC.

 5          9.     As Acadia well knew, and conceded in its Class Period SEC filings,
 6
      this increased risk of death in patients taking NUPLAZID could cause physicians
 7

 8    to refrain from prescribing the drug. Indeed, as Mr. Andreason confirmed in his

 9    medical review, while NUPLAZID would be the first FDA approved drug to treat
10
      PD Psychosis, it “will not be the only or possibly the best or relatively safest drug
11

12    to prescribe for the treatment of PDP.” With no other products for sale, and no

13    other drugs in the pipeline up for imminent FDA approval, Acadia desperately
14
      needed physicians to prescribe NUPLAZID to their patients suffering with PD
15

16    Psychosis rather than opt for potentially safer off-label alternatives.
17          10.    To that end, and unbeknownst to investors, Acadia began dispensing
18
      massive sums of money to doctors, couched as consulting or speaking fees, to
19

20    incentivize prescription writing-- a practice strictly prohibited by the False Claims
21    Act and Anti-Kickback Statute. Defendants acknowledged their familiarity with
22
      the dictates of these regulations in SEC filings throughout the Class Period.
23

24          11.    These improper payments triggered a serious risk that the Company
25    would face regulatory scrutiny for its questionable practices. Specifically, for the
26
      six months of 2016 following NUPLAZID’s launch, Acadia spent $609,556 on
27

28    consulting, speaking and travel and lodging payments with payments to individual
                                                 4
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1923 Page 6 of 74



 1    doctors as large as $25,690 and $19,145. In 2017, the overall payouts skyrocketed.
 2
      In 2017, Acadia paid more than $8.6 million, with 62 doctors receiving more than
 3

 4    $50,000 apiece, and 26 receiving at least $100,000 each. For example, Acadia

 5    paid $180,123 to Dr. Neal Hermanowicz, an Irvine, California-based movement
 6
      disorders specialist.    Acadia also paid $166,259 to Dr. Jason Kellogg, a
 7

 8    psychiatrist from Santa Ana, California. In addition to prescribing the drug, both

 9    Hermanowicz and Kellogg have spoken and written extensively promoting
10
      NUPLAZID.
11

12          12.   Many of the physicians who received Acadia “consulting fee”

13    payments in 2016 and 2017 are the same individuals who prescribed NUPLAZID
14
      with some frequency in 2016. Notably, in 2016, 14 of the 25 doctors that most
15

16    frequently prescribed NUPLAZID to patients covered by Medicaid Part D received
17    “consulting fees” in 2017 worth more than $1.21 million in total.
18
            13.   For example, Dr. Hermanowicz ranked #8 for prescriptions of
19

20    NUPLAZID covered under Medicare Part D. Dr. David Keitzman, a neurologist
21    from Commack, NY, received $14,203.38 from Acadia in 2016 and $154,988.18 in
22
      2017. For 2016, Keitzman ranked #2 for prescriptions of NUPLAZID covered
23

24    under Medicare Part D. Dr. Stuart Isaacson, a neurologist from Boca Raton,
25    Florida, received payments of $3,250 from Acadia in 2016 and $154,560.04 in
26
      2017. For 2016, Dr. Isaacson ranked #11 for prescriptions of NUPLAZID covered
27

28    under Medicare Part D.
                                               5
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1924 Page 7 of 74



 1          14.    Throughout the Class Period, Defendants made materially false and/or
 2
      misleading statements, as well as failed to disclose material adverse facts,
 3

 4    including: (i) adverse events, safety concerns, and mounting reports of deaths

 5    related to NUPLAZID post-commercialization raised the risk that the FDA would
 6
      reconsider its approval of the drug or, at minimum, that industry watchdogs would
 7

 8    warn against prescribing the drug; (ii) as a result of NUPLAZID’s deleterious

 9    safety profile and the availability of off-label alternatives, Acadia embarked on a
10
      campaign to pay off physicians to prescribe NUPLAZID; and (iii) these improper
11

12    business practices, in contravention of federal regulations, raised a risk that Acadia

13    would face regulatory scrutiny.
14
            15.    On February 27, 2018, Acadia announced fourth quarter 2017
15

16    NUPLAZID sales of $43.6 million, which was approximately $720,000 below
17    consensus estimates.
18
            16.    On this news, Acadia’s stock price fell $6.24 per share, or 20%, to
19

20    close at $24.92 per share on February 28, 2018, on unusually heavy trading
21    volume.
22
            17.    On April 9, 2018, CNN reported that “[p]hysicians, medical
23

24    researchers and other experts told CNN that they worried that [NUPLAZID] had
25    been approved too quickly, based on too little evidence that it was safe or effective.
26
      And given these mounting reports of deaths, they say that more needs to be done to
27

28    assess Nuplazid’s true risks.”
                                                6
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1925 Page 8 of 74



 1          18.   On this news, Acadia’s stock price fell $5.03 per share, or 23.4%, to
 2
      close at $16.50 per share on April 9, 2018, on unusually heavy trading volume.
 3

 4          19.   On April 25, 2018, CNN reported that the FDA was re-examining the

 5    safety of NUPLAZID.
 6
            20.   On this news, Acadia’s stock price fell $4.27 per share, or 21.9%, to
 7

 8    close at $15.20 per share on April 25, 2018, on unusually heavy trading volume.

 9          21.   On July 9, 2018, the Southern Investigative Reporting Foundation
10
      (“SIRF”) published a report entitled “Acadia Pharmaceuticals: This Is Not a
11

12    Pharmaceuticals Company.” Therein, SIRF stated that “evidence is mounting that

13    something is horribly wrong with Acadia’s sole drug, Nuplazid, an antipsychotic
14
      for Parkinson’s disease patients who experience episodic hallucinations and
15

16    delusions” and that “Acadia has accomplished its growth in ways that have
17    attracted intense regulatory scrutiny for other drug companies” including
18
      “dispensing wads of cash to doctors to incentivize prescription writing and
19

20    downplaying mounting reports of patient deaths.”
21          22.   On this news, Acadia’s stock price fell $1.21 per share, or 6.8%, to
22
      close at $16.63 per share on July 9, 2018, on unusually heavy trading volume.
23

24          23.   Post- Class Period, on November 28, 2018, the Company filed a
25    prospectus supplement on Form 424B5. Buried within that filing, the Company
26
      included a single sentence revealing that two months prior, in September 2018,
27

28    Acadia “received a civil investigative demand, or CID, from the DOJ pursuant to
                                              7
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1926 Page 9 of 74



 1    the Federal False Claims Act requesting certain documents and information related
 2
      to our sales and marketing of NUPLAZID.” The DOJ’s investigation is still
 3

 4    ongoing.

 5             24.   Then, on March 27, 2019, the Institute for Safe Medication Practices
 6
      (“ISMP”) issued a report which called upon the FDA to reevaluate the drug, or at
 7

 8    minimum, revise NUPLAZID’s confusing black box warning.                 Highlighting

 9    frightening safety signals, the ISMP noted that in the prior 12 months there had
10
      been 43,781 reports of patient deaths, a number that surpassed the number of
11

12    deaths for all motor vehicle accidents in 2017 and twice as many as for all

13    homicides.
14
               25.   As a result of Defendants’ wrongful acts and omissions, and the
15

16    precipitous decline in the market value of the Company’s securities, Plaintiff and
17    other Class members have suffered significant losses and damages.
18
                                 JURISDICTION AND VENUE
19
               26.   The claims asserted herein arise under Sections 10(b) and 20(a) of the
20

21    Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
22    thereunder by the SEC (17 C.F.R. § 240.10b-5).
23
               27.   This Court has jurisdiction over the subject matter of this action
24

25    pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. §
26    78aa).
27

28
                                                 8
      SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
      CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1927 Page 10 of 74



 1           28.    Venue is proper in this Judicial District pursuant to 28 U.S.C. §
 2
       1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts
 3

 4     in furtherance of the alleged fraud or the effects of the fraud have occurred in this

 5     Judicial District. Many of the acts charged herein, including the dissemination of
 6
       materially false and/or misleading information, occurred in substantial part in this
 7

 8     Judicial District. In addition, the Company’s principal executive offices are in this

 9     Judicial District.
10
             29.    In connection with the acts, transactions, and conduct alleged herein,
11

12     Defendants directly and indirectly used the means and instrumentalities of

13     interstate commerce, including the United States mail, interstate telephone
14
       communications, and the facilities of a national securities exchange.
15

16                                          PARTIES

17           30.    Plaintiff, as set forth in his previously filed certification, acquired
18     Acadia securities at artificially inflated prices during the Class Period and was
19
       damaged upon the revelation of the alleged corrective disclosures.
20

21           31.    Defendant Acadia Pharmaceuticals Inc. is incorporated in Delaware
22     and its principal executive offices are in San Diego, California. Acadia’s common
23
       stock trades on the NASDAQ Stock Market (“NASDAQ”) under the symbol
24

25     “ACAD.”
26           32.    Defendant Stephen R. Davis (“Davis”) was the President and Chief
27
       Executive Officer (“CEO”) of Acadia at all relevant times.
28
                                                9
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1928 Page 11 of 74



 1           33.    Defendant Todd S. Young (“Young”) was the Chief Financial Officer
 2
       (“CFO”) of Acadia from August 22, 2016, through the end of the Class Period.
 3

 4           34.    Defendant Srdjan (Serge) Stankovic (“Stankovic”) was the Executive

 5     Vice President (“VP”) and Head-Research & Development of Acadia at all
 6
       relevant times.
 7

 8           35.    Defendant Terrance Moore (“Moore”) was the Chief Commercial

 9     Officer & Executive VP of Acadia until March 2017.
10
             36.    Defendant Michael Yang (“Yang”) was the Executive Vice President
11

12     and Chief Commercial Officer of Acadia from March 2017 through the end of the

13     Class Period.
14
             37.    The Defendants described in ¶¶ 32-36 are sometimes collectively
15

16     referred to herein as the “Individual Defendants”.
17           38.    Because of their positions with the Company, the Individual
18
       Defendants possessed the power and authority to control the contents of Acadia’s
19

20     reports to the SEC, press releases and presentations to securities analysts, money
21     and portfolio managers and institutional investors, i.e., the market. The Individual
22
       Defendants were provided with copies of the Company’s reports and press releases
23

24     alleged herein to be misleading prior to, or shortly after, their issuance and had the
25     ability and opportunity to prevent their issuance or cause them to be corrected.
26
       Because of their positions and access to material non-public information available
27

28     to them, the Individual Defendants knew that the adverse facts specified herein had
                                                10
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1929 Page 12 of 74



 1     not been disclosed to, and were being concealed from, the public, and that the
 2
       positive representations which were being made were then materially false and/or
 3

 4     misleading. The Individual Defendants are liable for the false statements pleaded

 5     herein.
 6
                                SUBSTANTIVE ALLEGATIONS
 7
                                           Background
 8
                39.   Acadia is a biopharmaceutical company that purports to focus on the
 9

10     development and commercialization of medicines to address central nervous

11     system disorders. The Company’s only drug is NUPLAZID (pimavanserin),
12
       approved by the FDA on April 29, 2016 for the treatment of hallucinations and
13

14     delusions associated with PD Psychosis. The Company launched NUPLAZID in

15     the United States in May 2016. As Acadia’s SEC filings make clear, “Net product
16
       sales consist of sales of NUPLAZID, our first and only commercial product to
17

18     date.”
19                         The FDA Approval Process for NUPLAZID
20
                40.   Any new drug must be put through a series of clinical trials to prove
21
       its safety and efficacy before it can be marketed and sold in the U.S. This includes
22

23     human clinical trials that proceed in three phases. Phase 3 studies, the final phase,
24
       “are intended to gather the additional information about effectiveness and safety
25

26
       that is needed to evaluate the overall benefit-risk relationship of the drug and to

27     provide an adequate basis for physician labeling.” See 21 C.F.R. § 312.21(c).
28
                                                 11
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1930 Page 13 of 74



 1     Such studies are considerably more extensive than the preceding phases. Phase 3
 2
       studies are large-scale trials, usually involving several hundred to several thousand
 3

 4     subjects and are intended to gather the information necessary to provide an

 5     adequate basis for labeling the drug. See 21 C.F.R. § 312.21(c). The FDA
 6
       considers all of the clinical trials results and nonclinical studies in determining
 7

 8     whether to approve a drug for market. See 21 C.F.R. §§ 314.125(b), 314.126(a).

 9           41.    NUPLAZID (aka Pimavanserin) was developed under IND 68,384 for
10
       the treatment of PD Psychosis. The clinical program consisted of four randomized,
11

12     controlled trials for safety and efficacy, which utilized the Scale for the

13     Assessment of Positive Symptoms (SAPS) as the primary efficacy variable. This
14
       scale failed to show a statistically significant improvement in psychosis
15

16     symptoms in three of the trials. Following its first three failures, Acadia met with
17     the FDA in April 2010 to discuss their clinical program and modifications of the
18
       design for a subsequent fourth pivotal trial. The resulting Phase III trial (ACP-103-
19

20     020) was statistically positive.
21           42.    The trial was randomized, which means that after enrolling patients---
22
       all of whom had to satisfy the same inclusion criteria to participate in the trial---
23

24     the patients were randomly allocated to either the drug group or the placebo group.
25     The point of this is to ensure that differences in safety and efficacy results between
26
       the two groups can be attributed to the drug rather than to some distinction
27

28     between the two groups based on age, gender, severity of illness, or other non-drug
                                                12
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1931 Page 14 of 74



 1     related factor. Notably 11.6% of trial patients discontinued the trial, with twice the
 2
       rate of discontinuation occurring in the drug group, mostly because of adverse
 3

 4     events.

 5           43.    Following the completion of this trial, Acadia again met with the FDA
 6
       in 2013 to gain agreement that an NDA would be accepted for filing based on data
 7

 8     from a single, strongly positive trial with supportive safety and efficacy data from

 9     their earlier trials. The FDA usually requires evidence of more than one positive,
10
       adequate, and well-controlled trial for drug approval. Then, Acadia received a
11

12     “Breakthrough Therapy Designation” for NUPLAZID in August 2014, a

13     designation created by Congress in 2012 to speed up the FDA’s approval process
14
       for treatments targeting an “unmet medical need.”
15

16           44.    NUPLAZID, therefore, did not need to meet the same rigorous
17     requirements as other drugs seeking approval and skated through the FDA
18
       approval process with greater ease despite its deleterious risk profile.
19

20           45.    Acadia submitted a new drug application (“NDA”) to the FDA on
21     September 1, 2015.
22
             46.    The incidence of death in those treated with NUPLAZID was so high
23

24     that Dr. Paul Andreason, a board-certified psychiatrist with more than 25 years of
25     experience, and the primary reviewer for the FDA of Acadia’s new drug
26
       application (“NDA”) for NUPLAZID, issued a clinical review in September 2015
27

28     with a recommendation of “do not approve.” Mr. Andreason made clear in his
                                                 13
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1932 Page 15 of 74



 1     review that his recommendation not to approve was “due to an unacceptably
 2
       increased, drug related, safety risk of mortality and serious morbidity.”
 3

 4           47.    Indeed, Mr. Andreason made clear in his review that:

 5           If pimavanserin is approved based only on the data in this NDA, then
 6           it will be the only drug approved for this use; however, pimavanserin
             will not be the only or possibly the best or relatively safest drug to
 7           prescribe for the treatment of PDP. If pimavanserin is approved based
 8           only on this data, then the market will reasonably assume that
             pimavanserin is at least safer than clozapine. This conclusion would be
 9           misleading…
10
             48.    An Advisory Committee convened on March 29, 2016 to evaluate
11
       NUPLAZID and make a recommendation to the FDA regarding approval. Despite
12

13     Mr. Andreason’s scathing review of the drug, and despite stated concerns from
14
       multiple members of the Committee regarding the drug’s safety profile, the
15
       Advisory Committee voted 12-2 in favor of approval swayed substantially by the
16

17     “unmet medical need” and lack of approved products to treat PD Psychosis.
18
             49.    Even those Committee members that voted “yes” did so with stated
19
       reservations, including that the side effects are “concerning,” and “the benefit is
20

21     not as great as I would have liked,” “I think the concern about safety is real,” “I
22
       voted yes with some reservations,” “If there were a safe and effective alternative
23

24
       on the market, I would not have voted yes,” “definitely have some concerns about

25     the safety,” “I voted yes with the plea to the FDA to please consider a large
26
       observational study so we can ensure that once it goes into real-world use, that the
27

28
       benefits will outweigh the risks,” and “So I will summarize now. I would say that
                                                14
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1933 Page 16 of 74



 1     even the people that voted yes did so with qualifications. There's concerns about
 2
       the safety…”
 3

 4           50.   The FDA accepted the Committee’s recommendation and approved

 5     NUPLAZID the following month.          While NUPLAZID contains a black box
 6
       warning indicating that there is an increased risk of death in elderly patients with
 7

 8     dementia-related psychosis treated with antipsychotic drugs, the warning did not

 9     state that the risk of death was higher for NUPLAZID as compared to other
10
       antipsychotic drugs and that patients with PD Psychosis were also at greater risk of
11

12     death even if they did not suffer from dementia.

13           51.   Acadia commercially launched NUPLAZID on May 31, 2016.
14
                   The FDA Adverse Event Reporting System (“FAERS”)
15
             52.   FAERS is a database designed to support the FDA’s post-marketing
16

17     safety surveillance program for all approved drug and therapeutic biologic
18
       products. Per the FDA, the FAERS data files contain only raw data and “[a] simple
19
       search of FAERS data cannot be performed with these files by persons who are
20

21     not      familiar      with       creation         of   relational      databases.”
22
       https://www.fda.gov/drugs/surveillance/fda-adverse-event-reporting-system-faers.
23

24
             Federal Regulations and Acadia’s Improper Payments to Physicians

25                    The Anti-Kickback Statute and the False Claims Act
26           53.   While Acadia may have been highly motivated to do everything
27
       necessary to increase sales and revenues, numerous federal and state laws and
28
                                               15
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1934 Page 17 of 74



 1     regulations, as well as industry ethical guidelines, restrict the Company’s ability to
 2
       adopt certain practices in the sales and marketing of and billing for its products and
 3

 4     services. While some of these sales and marketing practices may be commonly

 5     accepted and legal in many types of businesses, pharmaceuticals are unique
 6
       because certain government programs, such as Medicare and Medicaid, depend on
 7

 8     physicians and healthcare professionals to exercise independent judgment in the

 9     best interests of the patient. Thus, as explained by the Office of the Inspector
10
       General (“OIG”), the purpose of these laws and regulations is “to protect patients
11

12     and federal healthcare programs from fraud and abuse by curtailing the corrupting

13     influence of money on health care decisions.”
14
             54.    Specifically, in 1972, Congress enacted the Federal Anti-Kickback
15

16     Statute to address concerns regarding conflicts of interest and unfair competition,
17     which lead to abuses of federal health care programs. The Anti-Kickback Statute
18
       provides, in pertinent part:
19

20           “Whoever knowingly and willfully offers or pays any remuneration
             (including any kickback, bribe, or rebate) directly or indirectly, overtly
21           or covertly, in cash or in kind to any person to induce such person—
22           (A) to refer an individual to a person for the furnishing or arranging for
             the furnishing of any item or service for which payment may be made
23           in whole or in part under a Federal health care program, or (B) to
24           purchase, lease, order, or arrange for or recommend purchasing,
             leasing, or ordering any good, facility, service, or item for which
25           payment may be made in whole or in part under a Federal health care
26           program, shall be guilty of a felony and upon conviction thereof, shall
             be fined not more than $25,000 or imprisoned for not more than five
27           years, or both.”
28
                                                 16
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1935 Page 18 of 74



 1     42 U.S.C. § 1320a-7b(b).
 2
             55.   In addition to criminal and civil fines and penalties, including up to
 3

 4     five years in prison, violation of the Anti-Kickback Statute can also result in

 5     exclusion from participating in and receiving reimbursement from state and federal
 6
       healthcare programs.
 7

 8           56.   This is particularly relevant to Acadia given that throughout the Class

 9     Period, Acadia represented that for prescriptions of NUPLAZID, two-thirds are
10
       under Medicare Part D plans, almost a third commercial and the remainder covered
11

12     under Medicaid.

13           57.   Speaking about the Anti-Kickback Statute, the OIG warned that:
14
             “Also of concern are compensation relationships with physicians for
15           services connected directly or indirectly to a manufacturer’s
16           marketing and sales activities, such as speaking, certain research, or
             preceptor or ‘shadowing’ services . . . In particular, the use of health
17           care professionals for marketing purposes––including, for example,
18           ghost-written papers or speeches––implicate the anti-kickback
             statute.”
19
             58.   With respect to “business courtesies and other gratuities,” the OIG
20

21     warned that entertainment, recreation, travel, meals, gifts, gratuities, and other
22
       business courtesies implicate the Anti-Kickback Statute if given to physicians in a
23

24
       position to make or influence referrals or if any one purpose is to generate

25     business for the company.
26
             59.   Similarly, consulting arrangements also may implicate the Anti-
27

28
       Kickback Statute. Although the Anti-Kickback Statute contains certain “safe
                                               17
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1936 Page 19 of 74



 1     harbors” for certain business arrangements, strict adherence with all applicable
 2
       conditions set out in the relevant safe harbor is required in order to ensure
 3

 4     compliance with the law. Among other things, compensation paid to consultants

 5     must be reasonable and must not be tied to the volume of business generated or the
 6
       value of referrals.
 7

 8           60.    Furthermore, under the Federal False Claims Act, the government

 9     may recover losses due to fraud and abuse by persons seeking payment from the
10
       United States. See S. Rep. No. 345, 99 Cong., 2d Sess. at 2 (1986), reprinted in
11

12     1986 U.S.C.C.A.N 5266. The False Claims Act makes it unlawful for any person

13     to knowingly present a false or fraudulent claim, record or statement to the
14
       government for payment or approval. See 31 U.S.C. § 3729. With respect to
15

16     Medicare and Medicaid, claims may be false if they claim reimbursement for
17     services or costs that either are not reimbursable or were not rendered as claimed.
18
       Medicare and Medicaid coverage is also limited to medical goods and services that
19

20     are “reasonable and necessary” for the diagnosis and treatment of a patient. See 42
21     U.S.C. § 1395y(a)(1)(A).
22
             61.    Regulatory scrutiny of the medical industry also increased with the
23

24     enactment of the Physician Payments Sunshine Act of 2009 and the Patient
25     Protection and Affordable Care Act in 2010 (“PPACA”). These laws broaden the
26
       scope of the Anti-Kickback Statute and False Claims Act and require companies to
27

28     report all transfers of value to physicians to the U.S. Department of Health and
                                               18
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1937 Page 20 of 74



 1     Human Services on an annual basis beginning March 31, 2013.
 2
                62.   With the enactment of the PPACA in 2010, violations of the Anti-
 3

 4     Kickback Statute are per se violations of the False Claims Act. Specifically, the

 5     PPACA changed the language of the Anti-Kickback Statute to provide that claims
 6
       submitted in violation of the statute automatically constitute false claims for
 7

 8     purposes of the False Claims Act.

 9              63.   Congress also added a new section that eliminates the requirement
10
       that a person have actual knowledge of the law or specific intent to commit a
11

12     violation of the statute. See 42 U.S.C. §1320a-7b(h). Under the PPACA, even an

13     unwitting and non-benefitting party within the stream of a reimbursement claim to
14
       Medicare or Medicare is liable for fraud if unlawful kickbacks taint any part of the
15

16     claim.
17              64.   As stated in Acadia’s Class Period SEC filings, Defendants
18
       understood that they were, “subject to state and federal laws, including, among
19

20     others, anti-kickback laws, false claims laws, data privacy and security laws, and
21     transparency laws that restrict certain business practices in the pharmaceutical
22
       industry.”      Defendants demonstrated their awareness and understanding of
23

24     applicable regulations by explaining:
25              The Anti-Kickback Statute “makes it illegal for any person or entity to
26              knowingly and willfully, directly or indirectly, solicit, receive, offer, or
                pay any remuneration that is in exchange for or to induce the referral
27              of business, including the purchase, order, lease of any good, facility,
28              item or service for which payment may be made under a federal
                                                    19
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1938 Page 21 of 74



 1           healthcare program, such as Medicare or Medicaid. The term
 2
             “remuneration” has been broadly interpreted to include anything of
             value.”
 3
                                               ***
 4

 5           “federal false claims and false statement laws, including the federal
             civil False Claims Act, prohibits, among other things, any person or
 6           entity from knowingly presenting, or causing to be presented, for
 7           payment to, or approval by, federal programs, including Medicare and
             Medicaid, claims for items or services, including drugs, that are false
 8           or fraudulent…”
 9
             65.    Acadia further acknowledged its understanding throughout the Class
10
       Period that “a violation of the U.S. federal Anti-Kickback Statute constitutes a
11

12     false or fraudulent claim for purposes of the False Claims Act.”
13
          Acadia Dispenses Sizable Payouts to Physicians Prescribing NUPLAZID
14
             66.    Despite the potentially serious repercussions, Defendants employed
15

16     practices that exposed the Company to liability and enforcement under healthcare

17     fraud and abuse laws, including, inter alia, the Anti-Kickback Statute and the False
18
       Claims Act
19

20           67.    As Acadia conceded in its Class Period SEC filings, the increased risk
21     of death and adverse events in patients taking NUPLAZID could cause physicians
22
       to refrain from prescribing the drug. With no other approved products on the
23

24     market providing a potential source of product revenue, Acadia needed physicians
25     to prescribe NUPLAZID. Defendants therefore began dispensing massive sums of
26
       money to doctors to incentivize prescription writing while downplaying mounting
27

28     reports of patient deaths.
                                                20
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1939 Page 22 of 74



 1           68.   For example, for the six months of 2016 that followed NUPLAZID’s
 2
       launch, Acadia spent $609,556 on consulting, speaking and travel and lodging
 3

 4     payments to 1,578 doctors: The largest payouts went to Dr. Leslie Citrome, a New

 5     York based psychiatrist, in the amount of $25,690 and Dr. Khashayar Dashtipour,
 6
       a California based neurologist, for $19,145.
 7

 8           69.   In 2017, the overall payouts grew substantially. In 2017, Acadia paid

 9     more than $8.6 million to 7,051 physicians, with 62 doctors receiving more than
10
       $50,000 apiece, and 26 receiving at least $100,000 each. For example, Acadia
11

12     paid $180,123 to Dr. Neal Hermanowicz, an Irvine, California-based movement

13     disorders specialist. In 2016, Dr. Hermanowicz received $10,421 from Acadia.
14
       Hermanowicz has spoken and written extensively regarding the advantages of
15

16     NUPLAZID.       Indeed, even before NUPLAZID received its approval, Dr.
17     Hermanowicz authored a journal article in the Expert Review of Neurotherapeutics
18
       hyping the drug and was quoted in a MedPage Today article in June 2015 touting
19

20     the efficacy of the drug and characterizing its off-label competitors as coming
21     “with a lot of baggage in the form of side effects.”     Dr. Hermanowicz also
22
       authored an article published in Neurology Times regarding NUPLAZID on May
23

24     29, 2018.
25           70.   Acadia also paid $166,259 to Dr. Jason Kellogg, a psychiatrist from
26
       Santa Ana, California. Kellogg has also spoken and written extensively about
27

28     NUPLAZID, including in an article in “Today’s Geriatric Medicine,” entitled New
                                                21
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1940 Page 23 of 74



 1     Drug Shows Promise in Treating Parkinson's Disease Psychosis, where Kellogg is
 2
       quoted as saying:
 3

 4           Nuplazid treats psychosis-related symptoms in PD without producing
             any type of dopamine blockade. Because this medication has zero
 5           dopamine affinity, it's ideal for PD patients because they already have
 6           low levels of dopamine, he says.

 7           In the clinical trial, the medication was effective at reducing delusions
             and hallucinations, and an open-label extension of the trial was also
 8
             conducted, Kellogg says. "What we learned is that there was durability
 9           of effect, and it was appearing that over time the delusions were
             coming down, albeit at a slower rate, but they were still coming down.
10
             So we won't need a lot of add-on therapy with this particular
11           medication."
12           71.   In an article published in the San Diego Business Journal on May 5,
13
       2016, Kellogg lauds NUPLAZID and states, ““Patients have been waiting forever
14

15     for a treatment like this to surface,” said Dr. Jason Kellogg, a physician and

16     psychiatrist who has been treating mental illness for over a decade.” Kellogg is
17
       also quoted in an article entitled, “New Drug Offers Hope For Patients Suffering
18

19     From Parkinson’s Psychosis,” published on May 12, 2016 in Provider magazine:
20           “Using existing therapies to manage PDP is like trying to go north and
21           south at the same time,” says Jason Kellogg, MD, chief of staff at
             Newport Bay Hospital, Newport Beach, Calif., and a specialist in
22           treating individuals with PDP in long term care settings. “Current
23           antipsychotics will make the physical symptoms worse. It’s a real
             innovation to finally have a medication that will improve the delusions
24           and not worsen the motor function of Parkinson’s patients.”
25
             72.   Many of the physicians who received Acadia “consulting fee”
26

27
       payments in 2016 and 2017 are the same individuals who prescribed NUPLAZID

28     with some frequency in 2016. Notably, in 2016, 14 of the 25 doctors that most
                                                22
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1941 Page 24 of 74



 1     frequently prescribed NUPLAZID to patients covered by Medicaid Part D received
 2
       “consulting fees” in 2017 worth more than $1.21 million in total.
 3

 4           73.   For example, Dr. Hermanowicz ranked #8 for prescriptions of

 5     NUPLAZID covered under Medicare Part D. Dr. David Keitzman, a neurologist
 6
       from Commack, NY, received $14,203.38 from Acadia in 2016 and $154,988.18 in
 7

 8     2017. For 2016, Keitzman ranked #2 for prescriptions of NUPLAZID covered

 9     under Medicare Part D. Dr. Stuart Isaacson, a neurologist from Boca Raton,
10
       Florida, received payments of $3,250 from Acadia in 2016 and $154;560.04 in
11

12     2017. For 2016, Dr. Isaacson ranked #11 for prescriptions of NUPLAZID covered

13     under Medicare Part D.
14
             74.   Confidential Witness (“CW”) 1, an executive neuroscience sales
15

16     specialist for Acadia from April 2016 to April 20201, worked as a field sales rep
17     directly with physicians—specifically neurosurgeons-- to discuss NUPLAZID’s
18
       advantages and “sign up” these physicians to participate in a speaker program to
19

20     promote NUPLAZID.         CW1 stated that management made it clear when
21     NUPLAZID launched that the speaker program would play an important role in
22
       Acadia’s commercialization efforts.     CW1 explained that the physicians who
23

24     participated in the speaker program received compensation per program plus an
25

26
       1
        CW1 was based in the Las Vegas, NV territory and reported to Regional
27     Business Director Jack Ratelle, who reported to Senior Vice President Sales and
       Market Access Amanda Morgan and EVP, Chief Commerical Officer Michale
28     Yang.
                                               23
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1942 Page 25 of 74



 1     honorarium and travel reimbursement, with the average speaking engagement
 2
       payment over $3,000. Among the physicians CW1 engaged was Dr. Dashtipour,
 3

 4     referenced herein in ¶¶ 68, 135, beginning in 2016. Since that time, Acadia paid

 5     Dr. Dashtipour various fees, including inter alia, speaking fees, totaling
 6
       approximately $262,000. According to CW1, as a result of the DOJ investigation
 7

 8     (announced after the Class Period), Defendants changed their attitude regarding the

 9     speaker program and, on advice of counsel, terminated those employees that had
10
       been involved in enrolling physicians in the speaker program, including CW1 in
11

12     March 2020. CW1 stated that once Acadia stopped paying Dr. Dashtipotour to

13     speak, Dr. Dashtipour stopped prescribing NUPLAZID. CW1 confirmed that the
14
       speaker engagements influenced the physicians’ prescribing practices.
15

16                                Materially False and Misleading
                             Statements Issued During the Class Period2
17
              75.     The Class Period begins on April 29, 2016 when Acadia issued a
18

19     press release touting the FDA’s approval of NUPLAZID, entitled “FDA Approves
20
       Acadia Pharmaceuticals’ NUPLAZID™ (pimavanserin) - The First Drug
21
       Approved for the Treatment of Hallucinations and Delusions Associated with
22

23     Parkinson’s Disease Psychosis.” Therein, the Company emphasized that the FDA
24

25     2
         In accordance with the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §78u-4,
       this section identifies the alleged misleading statements, the speaker of those statements, and
26     the reasons why those statements are misleading. The statements in this section set forth in
       bold and italics are materially false and misleading for the reasons set forth herein. Certain of
27     these statements are alleged to have been false and misleading by omission. Additional text,
       which does not appear in bold and italics, is thus provided for context to illustrate how the
28     omissions rendered such statements false and misleading.
                                                       24
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1943 Page 26 of 74



 1     based its approval on Phase III Study data supporting both efficacy and safety.
 2
       Specifically, the press release stated in relevant part:
 3

 4           The FDA approval of NUPLAZID was based on data from the pivotal
             Phase III Study -020 and other supportive studies, representing the
 5           largest research and development program in Parkinson’s disease
 6           psychosis to date. In Study -020, NUPLAZID significantly reduced
             the frequency and severity of psychotic symptoms compared to
 7           placebo on the Scale for Assessment of Positive Symptoms –
 8           Parkinson’s Disease (SAPS-PD). This benefit was achieved without
             impairing motor function. The most common adverse reactions
 9           (≥5% and twice the rate of placebo) in this study were peripheral
10           edema (7% NUPLAZID vs 3% placebo) and confusional state (6%
             NUPLAZID vs 3% placebo).
11
             76.    The foregoing statements were false and misleading because, while
12

13     hyping that NUPLAZID did not impair motor function, and describing “the most
14
       common adverse reactions,” the Company did not explain that patients treated with
15
       NUPLAZID during the Phase III trial died at twice the rate of patients treated with
16

17     placebo; that this troubling safety profile caused the physician that led the FDA’s
18
       review of NUPLAZID to recommend against its approval; and that, with safer
19
       “off-label” alternatives available, Defendants had to engage in improper business
20

21     practices, including sizable payouts to convince physicians to prescribe
22
       NUPLAZID, thus raising a risk of regulatory scrutiny.
23

24
             77.    On a May 2, 2016 analyst conference call to discuss the FDA’s

25     approval of NUPLAZID, Defendant Davis stated in relevant part:
26
             The unique pharmacology of NUPLAZID establishes a new class of
27           drug, selective serotonin inverse agonists, or SSIA, by not only
28
             preferentially targeting 5-HT2A receptors, but also avoiding activity at
                                                  25
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1944 Page 27 of 74



 1            dopamine and other receptors commonly targeted by antipsychotics.
 2
              With this novel mechanism NUPLAZID significantly reduces the
              hallucinations and delusions in patients with PDP and, importantly,
 3            does so without impairing motor function.
 4
       While touting the “unique pharmacology” of NUPLAZID because it purportedly
 5
       reduces hallucinations without impairing motor function, Defendants misled the
 6

 7     market by not simultaneously revealing that NUPLAZID had a death rate so high
 8
       that they would need to entice doctors with sizable payoffs to prescribe the drug to
 9
       their patients.
10

11            78.    Later, on the same call, Defendant Stankovic stated in relevant part:
12
              Notably, 65% of patients taking NUPLAZID experienced a three-point
13            or greater improvement on the SAPS-PD scale, compared to 42% on
              placebo. Around 14% of patients taking NUPLAZID achieved a
14
              complete response or a full resolution of their PD psychosis symptoms
15            on the SAPS-PD scale compared to 1% on placebo. Importantly, due
              to NUPLAZID's novel and unique mechanism of action this benefit
16
              was achieved without impacting motor function, an additional
17            important feature prominently described in the label.
18            Let me now turn to key safety information described in the
19            NUPLAZID label. Similar to all other antipsychotics, NUPLAZID
              was approved with a class label box warning noting that elderly
20            patients with dementia related psychosis treated with antipsychotic
21            drugs are at an increased risk of death.
22     When covering safety comparisons observed between the drug and placebo groups
23
       during the trial, Defendant Stankovic omitted mention of the death rates entirely,
24

25
       stating that, “In regards to adverse events, the most common adverse reaction,

26     defined as greater than or equal to 5% and twice the rate of placebo, included in
27
       the label were peripheral edema and confusional state.” This statement was false
28
                                                 26
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1945 Page 28 of 74



 1     and misleading because, in fact, patients treated with NUPLAZID also died at
 2
       twice the rate of those treated with placebo. Stankovic also failed to reveal that
 3

 4     because of NUPLAZID’s troubling safety profile, the Company engaged in

 5     business practices that raised a risk of regulatory scrutiny.
 6
             79.    Next, Defendant Moore described Acadia’s “well-designed plan” to
 7

 8     successfully commercialize and launch NUPLAZID, and to convince physicians to

 9     prescribe NUPLAZID to their patients, as well as certain obstacles to successful
10
       commercialization.     The plan Defendant Moore described included, “market
11

12     education,” “increase[ing] awareness” among “the approximately 11,000 key

13     physicians we have identified as PDP treating physicians,” “onboard[ing] 132
14
       new employees as neuroscience sales specialists,” and “direct educational efforts
15

16     with a variety of multi-channel education activities.” The obstacles Defendant
17     Moore identified were that, “[a]mong PD patients, the frequency of doctor visits
18
       varies from monthly to every six months,” and “[m]any physicians may want to
19

20     see how NUPLAZID works on one or two of their patients to gather first-hand
21     experience with the product.” Later in the call, in response to analyst questions,
22
       Defendant Davis similarly described commercialization efforts involving the 132
23

24     representatives hired to target physicians, as well as an extensive sampling
25     program for physicians to “see firsthand how the drug works in their hands.” In
26
       describing these commercialization efforts, Defendants Moore and Davis glaringly
27

28     failed to reveal that the lynchpin of their successful commercialization plan
                                                 27
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1946 Page 29 of 74



 1     included sizable payments to physicians to motivate them to prescribe NUPLAZID
 2
       despite the astronomical death rate--- the undisclosed key obstacle Acadia faced in
 3

 4     commercializing the drug--- and that these payments raised a risk that Acadia

 5     would face regulatory scrutiny.
 6
             80.      Indeed, far from revealing the difficulty in convincing physicians to
 7

 8     prescribe a product with a high death rate, especially given its questionable

 9     efficacy, Defendant Moore speciously represented on the call that “the ability to
10
       educate physicians may be just a little bit easier because they are eager for a
11

12     solution.”

13           81.      Moreover, while declining to provide “quantitative guidance” on this
14
       call, Defendant Davis described the key components of Acadia’s gross to net
15

16     adjustments:
17           … while we won't be providing quantitative guidance at this time on
18           gross to net adjustments, I can describe the key components of what
             will be included in these adjustments. And they include, fees paid to
19           our specialty pharmacies and distributors; rebates and charge backs
20           associated with government programs including our share of the
             doughnut hole for Medicare Part D patients; patient assistance to
21           eligible privately insured patients; and any product returns.
22
       Defendant Davis misleadingly did not include payouts to physicians as inducement
23

24
       to prescribe NUPLAZID in the list of “gross to net adjustments.”

25           82.      The following day, on May 3, 2016, a mere four days after
26
       announcing the FDA’s approval of Acadia’s first drug, Acadia filed a Form 8-K
27

28
       with the SEC announcing that three members of its Board of Directors were
                                                 28
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1947 Page 30 of 74



 1     leaving--- two having opted not to run for re-election, and one having resigned.
 2
              83.     On May 5, 2016, Acadia hosted an analyst call to discuss its first
 3

 4     quarter results for 2016.        On that call, Defendant Davis repeated prior

 5     representations regarding NUPLAZID’s purported advantage of reducing
 6
       hallucinations and delusions while “not impairing motor function in PDP
 7

 8     patients,” without any mention of the excessively high death rate for patients

 9     treated with NUPLAZID during the Phase III trial. Moreover, Davis once again
10
       described the Company’s commercialization strategy: “to educate healthcare
11

12     providers on NUPLAZID, ensure patient access to NUPLAZID and work with

13     payers to secure reimbursement,” without also revealing Acadia’s payouts to
14
       doctors to motivate them to prescribe NULAZID despite its deleterious safety
15

16     profile.     Indeed, far from detailing the troubling death rate and its resulting
17     consequence on Acadia’s commercialization efforts, Defendant Davis portrayed
18
       the drug’s safety profile as positive and pointed to the “favorable safety profile” as
19

20     a consideration in pricing the drug:
21            And we also felt like it was important to consider the safety and
22            tolerability profile of the drug. We think it has a very overall
              favorable safety profile and tolerability profile and we thought that
23            was an important consideration.
24
              84.     Defendant Moore similarly touted NUPLAZID’s safety as compared
25

26
       to off-label alternatives, stating, “For the first time, physicians can treat the

27     hallucinations and delusions associated with PDP without impairing motor
28
                                                29
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1948 Page 31 of 74



 1     function.” Defendant Moore also repeated the statements regarding physician
 2
       education and commercialization efforts set forth in ¶¶ 79, 83. The foregoing
 3

 4     statements were false and misleading for the reasons set forth in ¶¶ 79, 80, 83 and

 5     131. Additionally, in response to an analyst question, Defendant Moore described
 6
       Defendants’ plan to get physicians to prescribe NUPLAZID:
 7

 8           Well, our market message revolves around our indication and the
             benefits we provide and it's up to the physician to decide, but clearly
 9           we have advantages over existing therapies and there are good
10           reasons for physicians to consider switching their patients.

11     Defendant Moore did not reveal that improper payments in contravention of
12
       federal regulations were included in the “market message” Acadia used to provide
13
       “good reasons for physicians to consider switching their patients” and prescribe a
14

15     dangerous drug like NUPLAZID, despite the significant safety disadvantage, and
16
       that such machinations created an untenable risk of regulatory scrutiny.
17
             85.    On May 31, 2016, Acadia issued a press release entitled “Acadia
18

19     Pharmaceuticals Announces NUPLAZID™ (pimavanserin) Is Now Available for
20
       the Treatment of Hallucinations and Delusions Associated with Parkinson’s
21
       Disease Psychosis.” Therein, the Company once again hyped the drug and lauded
22

23     its safety as compared to off-label alternatives Parkinson’s disease therapy.
24
       Specifically, the press release stated, in relevant part:
25

26
             NUPLAZID is also the only drug approved by the FDA that
             preferentially targets 5-HT2A receptors. These receptors are thought
27           to play an important role in Parkinson’s disease psychosis. The unique
28
             pharmacology of NUPLAZID establishes a new class of drug -
                                                  30
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1949 Page 32 of 74



 1           selective serotonin inverse agonists (SSIA) - by not only preferentially
 2
             targeting 5-HT2Areceptors but also avoiding activity at dopamine and
             other receptors commonly targeted by antipsychotics. Typical
 3           Parkinson’s disease therapy consists of drugs that stimulate dopamine
 4           to treat patients’ motor symptoms such as tremor, muscle rigidity and
             difficulty with walking. NUPLAZID does not interfere with patients’
 5           dopaminergic therapy and therefore does not impair their motor
 6           function.

 7           86.    The foregoing statements were false and misleading for the reasons
 8
       stated in ¶¶ 76, 133.
 9
             87.    On July 29, 2016, Acadia issued a press release entitled “Acadia
10

11     Pharmaceuticals Reports Second Quarter 2016 Financial Results.” Therein, the
12
       Company reported on the approval of NUPLAZID and commercialization efforts
13
       to date.    The press release explained that, “we are expanding awareness of
14

15     NUPLAZID among healthcare professionals through a number of initiatives
16
       including speaker programs, media and digital campaigns, and symposia at
17
       major medical meetings; and we are working with payors to make NUPLAZID
18

19     available to eligible patients.” However, Defendants did not explain that, due to
20
       NUPLAZID’s troubling death rate, their commercialization efforts included
21
       business practices likely to attract regulatory scrutiny, such as payments to
22

23     physicians to motivate them to prescribe NUPLAZID over potentially safer off-
24
       label alternatives.
25

26
             88.    Demonstrating the criticality of NUPLAZID to Acadia’s bottom line,

27     the Company admitted in the press release that while it reported net product sales
28
                                               31
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1950 Page 33 of 74



 1     of $97,000 for the three months ended June 30, 2016, it had “no similar net product
 2
       sales… for the comparable period of 2015” prior to NUPLAZID’s approval and
 3

 4     commercialization.

 5           89.   On August 4, 2016, Acadia filed its quarterly report with the SEC on
 6
       Form 10-Q for the quarter ended June 30, 2016. The Company’s 10-Q was signed
 7

 8     by Defendant Davis and stated that NUPLAZID contained a black box warning

 9     indicating that there is an increased risk of death in elderly patients with
10
       dementia-related psychosis treated with antipsychotic drugs. The warning did not
11

12     state that the risk of death was higher for NUPLAZID as compared to other

13     antipsychotic drugs, that patients with PD Psychosis were also at greater risk of
14
       death even if they did not suffer from dementia, and did not reveal that there were
15

16     already mounting reports of deaths in patients taking NUPLAZID.
17           90.   That same day, Acadia hosted an analyst conference call to discuss the
18
       quarterly results, and NUPLAZID’s recent May 31, 2016 launch. On the call,
19

20     Defendant Davis detailed the expenses Acadia incurred—leaving out the expense
21     of paying physicians to induce prescriptions of NUPLAZID. Moreover, Defendant
22
       Davis stated that, “[o]perationally, the launch of NUPLAZID has gone very well
23

24     and we are executing on our plans to bring NUPLAZID to patients in need.”
25     Davis went on to discuss those plans in great detail, covering initiatives such as
26
       onboarding and training sales specialists, Acadia’s NUPLAZID connection
27

28     patient and physician support system, speaker program and digital and media
                                               32
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1951 Page 34 of 74



 1     campaigns, “a strong presence at medical meetings with product symposia at the
 2
       American Psychiatric Association Annual Meeting held in mid-May and at the
 3

 4     20th International Congress of Parkinson’s Disease and Movement Disorders

 5     held in mid-June,” and hosting a NUPLAZID national broadcast webinar
 6
       featuring experts in the field of PD psychosis. Davis emphasized that, “our key
 7

 8     commercial priorities are to broaden awareness in NUPLAZID to ensure patient

 9     access and work with payers to secure reimbursement.”           Defendant Moore
10
       similarly provided a comprehensive report on commercialization efforts, echoing
11

12     statements he made on previous conference calls, and further stating that “we are

13     executing on a commercialization plan that is focused on broadening awareness
14
       of NUPLAZID, ensuring patient access and achieving broad coverage… It’s a
15

16     matter of getting the right message to the right physician with the right amount
17     of frequency.”
18
             91.   Moreover, during the call an analyst asked whether “physicians and
19

20     patients are happy with the efficacy or safety profile,” in response to which
21     Defendant Davis stated:
22
             Yes… based upon the anecdotes that we have had and frankly based
23           upon all the data that we are evaluating, we are very pleased to see it
24           appears both on the side effects and tolerance side as well as on the
             efficacy side, everything is supportive of the profile that we – that
25           the drug demonstrated in clinical trials. That’s not always the case.
26           So that’s very helpful and the anecdotes have been very consistent
             with the kind of anecdotes that we had and the kind of experience we
27           had in the clinic.
28
                                               33
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1952 Page 35 of 74



 1           92.    The foregoing statements were false and misleading for the reasons
 2
       stated in ¶¶ 76, 133.
 3

 4           93.    On November 7, 2016, Acadia issued a press release entitled “Acadia

 5     Pharmaceuticals Reports Third Quarter 2016 Financial Results.” Therein,
 6
       Defendant     Davis     touted   prescription   growth    for   NUPLAZID        and
 7

 8     commercialization efforts:

 9           We saw solid month-over-month prescription growth, reported
10           increased payor coverage, and continued to expand awareness of
             NUPLAZID among movement disorder specialists, neurologists, and
11           psychiatrists.
12
             94.    The foregoing statements were false and misleading for the reasons
13
       stated in ¶ 133.
14

15           95.    On November 7, 2016, Acadia filed its quarterly report with the SEC
16
       on Form 10-Q for the quarter ended September 30, 2016. The Company’s 10-Q
17
       was signed by Defendant Young. Therein, the Company stated that NUPLAZID
18

19     contained a black box warning indicating that there is an increased risk of death
20
       in elderly patients with dementia-related psychosis treated with antipsychotic
21
       drugs. The warning did not state that the risk of death was higher for NUPLAZID
22

23     as compared to other antipsychotic drugs, that patients with PD Psychosis were
24
       also at greater risk of death even if they did not suffer from dementia, and did not
25

26
       reveal that there were already mounting reports of deaths in patients taking

27     NUPLAZID.
28
                                                34
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1953 Page 36 of 74



 1           96.    That same day, Acadia held an analyst earnings call to discuss the
 2
       third quarter 2016 results. On the call, Defendant Davis touted the Company’s
 3

 4     commercialization efforts without revealing that those efforts included improper

 5     payments to physicians to induce prescriptions of NUPLAZID.        Specifically,
 6
       Defendant Davis stated, in part:
 7

 8           …our sales specialists have made excellent inroads in broadening
             and deepening awareness of NUPLAZID and are getting good access
 9           to physicians, including neurologists and psychiatrists.
10
             Through our market research and feedback from our sales
11           specialists we have received strong positive feedback from
             physicians, who have prescribed NUPLAZID and about their intent
12
             to prescribe in the future.
13
                                             ***
14
             We see steady rates with new patient startings and continuing growth
15
             in the number of prescribing physicians and patients on
16           NUPLAZID.
17                                           ***
18
             The safety and tolerability profile was consistent with what we
19           observed in the clinical studies, and on the efficacy front we are
             hearing from physicians that they are very pleased with the efficacy
20
             of NUPLAZID.
21
       Later on the call, Defendant Moore stated, “we are seeing steady adoption by
22

23     physicians with consistent additions of new [writers] each week through the
24     launch…” and that “In addition, our messages are resonating with physicians.”
25
             97.    The foregoing statements were false and misleading for the reasons
26

27     stated in ¶¶ 76, 133.
28
                                              35
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1954 Page 37 of 74



 1             98.   On the same call, Defendant Young described gross to net
 2
       adjustments as including “fees paid to specialty pharmacies and specialty
 3

 4     distributors, rebates and chargebacks associated with government programs,

 5     including our share of the donut hole for Medicare Part D patients, patient
 6
       assistance to eligible privately insured patients and any product returns.”
 7

 8     Defendant Young also detailed the “expense side of the P&L.” At no point in

 9     discussing the gross to net adjustments or expenses did Young reveal the cost of
10
       paying off physicians to prescribe NUPLAZID despite its extremely high death
11

12     rate.

13             99.   The foregoing statements were false and misleading for the reasons
14
       stated in ¶¶ 76, 133.
15

16             100. On February 28, 2017, Acadia issued a press release entitled “Acadia
17     Pharmaceuticals Reports Financial Results for the Fourth Quarter and Year Ended
18
       December 31, 2016.” Therein, the Company repeated prior representations
19

20     regarding NUPLAZID and its commercial launch.             Further confirming the
21     financial significance of NUPLAZID to Acadia, the Company also reported net
22
       product sales of $12.0 million for the fourth quarter of 2016 and made clear that
23

24     there were no similar product sales for the comparable quarter of 2015.”
25             101. On February 28, 2017, Acadia filed its annual report with the SEC on
26
       Form 10-K for the year ended December 31, 2016. The Company’s 10-K was
27

28     signed by Defendant Davis and stated that NUPLAZID contained a black box
                                               36
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1955 Page 38 of 74



 1     warning indicating that there is an increased risk of death in elderly patients with
 2
       dementia-related psychosis treated with antipsychotic drugs. The warning did not
 3

 4     state that the risk of death was higher for NUPLAZID as compared to other

 5     antipsychotic drugs, that patients with PD Psychosis were also at greater risk of
 6
       death even if they did not suffer from dementia, and did not reveal that there were
 7

 8     already mounting reports of deaths in patients taking NUPLAZID.

 9           102. That same day, the Company held a conference call for analysts on
10
       which Defendant Davis touted the “strong progress of the launch” and stated,
11

12     “During the quarter, we continue to observe a steadily growing number of

13     patients starting therapy, together with the growing number of prescribers
14
       including repeat prescribers.” Davis further stated, “we've received favorable
15

16     feedback from physicians on the clinical profile of NUPLAZID including its
17     efficacy and favorable safety profile...” Defendant Young discussed expenses,
18
       without revealing Acadia’s improper payments to physicians. Defendant Moore
19

20     hyped NUPLAZID’s commercialization success without mentioning the improper
21     inducement payments to physicians in contravention of federal regulations, stating:
22
             we have had a strong introduction of NUPLAZID into the
23           marketplace and are pleased by the solid uptake we saw in our
24           second full-quarter commercialization. The use of NUPLAZID
             increased across all targeted segments with regular adaption
25           occurring among movement disorder specialists. This was expected
26           given the high density of PD psychosis patients these additions treat.
27                                             ***
28
                                               37
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1956 Page 39 of 74



 1           Currently, NUPLAZID prescriptions are approximately 70%
 2
             switches from current therapy and approximately 30% are treatment
             of naïve patients.
 3
       Defendant Moore also identified “educating key prescribers on the benefits of
 4

 5     NUPLAZID and differentiating NUPLAZID based on improvement efficacy
 6
       without impact-to-motor symptoms and a favorable safety and tolerability profile
 7
       in frail elderly patients,” as a “crucial initiative” of the commercialization
 8

 9     strategy.
10
             103. The foregoing statements were false and misleading for the reasons
11
       stated in ¶¶ 76, 133.
12

13           104. On May 9, 2017, Acadia issued a press release entitled “Acadia
14
       Pharmaceuticals Reports First Quarter 2017 Financial Results.” Therein,
15
       Defendant Davis stated in relevant part:
16

17           “We’re very pleased with our strong start to 2017,” said Steve Davis,
             Acadia’s President and Chief Executive Officer. “The use of
18
             NUPLAZID® in Parkinson’s disease psychosis continues to expand
19           as brand awareness among neurologists, psychiatrists, and other
             healthcare providers grows.
20

21           105. On May 9, 2017, Acadia also filed its quarterly report with the SEC
22     on Form 10-Q for the quarter ended March 31, 2017. The Company’s 10-Q was
23
       signed by Defendant Young and stated that NUPLAZID contained a black box
24

25     warning indicating that there is an increased risk of death in elderly patients with
26     dementia-related psychosis treated with antipsychotic drugs. The warning did not
27
       state that the risk of death was higher for NUPLAZID as compared to other
28
                                                  38
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1957 Page 40 of 74



 1     antipsychotic drugs, that patients with PD Psychosis were also at greater risk of
 2
       death even if they did not suffer from dementia, and did not reveal that there were
 3

 4     already mounting reports of deaths in patients taking NUPLAZID.

 5           106. The foregoing statements were false and misleading for the reasons
 6
       stated in ¶¶ 76, 133.
 7

 8           107. Also on May 9, 2017, the Company held a conference call during

 9     which Defendant Young described Acadia’s expenses without revealing the
10
       improper payments to physicians to prescribe NUPLAZID. Moreover, Defendant
11

12     Davis stated,

13           During the quarter, we continue to see an increase in new
14           prescribers and patients and an increase in the number of repeat
             prescribers.
15
                                               ***
16

17           [W]e continue to observe strong foundational elements that support
             NUPLAZID's growth and its potential to grow attractively in the
18           quarters and years to come.
19
       Davis also stated on the call that, “The drug has performed almost exactly the
20
       same in the marketplace as we expected based upon the clinical profile of the
21

22     drug. Same on efficacy, same on side effect and tolerability profile.” Indeed,
23
       Defendant Davis spoke about physicians that Acadia is “actively seeking to
24

25
       influence… to use NUPLAZID” but described such influences as, “it’s really the

26     safety and efficacy and the performance of the product thus far… a majority of
27
       physicians in this case are satisfied, so there's a high satisfaction, a high intent
28
                                                39
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1958 Page 41 of 74



 1     to use because of the product is performing exact as the way it was promised,”
 2
       rather than divulging that such “influence” included improper payments that
 3

 4     triggered a risk of regulatory scrutiny.

 5           108. Also on the call, further describing NUPLAZID’s growth, Defendant
 6
       Yang stated that, “Importantly, 88 % of the physicians surveyed who are aware of
 7

 8     NUPLAZID intend to increase their future use for PD Psychosis.”

 9           109. The foregoing statements were false and misleading for the reasons
10
       stated in ¶¶ 76, 133, and failed to reveal that Defendants secured that “intent” with
11

12     improper payments that raised a risk Acadia would face regulatory scrutiny.

13           110. On August 8, 2017, Acadia issued a press release entitled “Acadia
14
       Pharmaceuticals Reports Second Quarter 2017 Financial Results.” Therein, the
15

16     Company once again discussed commercialization efforts for NUPLAZID. The
17     same day, Acadia filed its quarterly report with the SEC on Form 10-Q for the
18
       quarter ended June 30, 2017. The Company’s 10-Q was signed by Defendant
19

20     Young and stated that NUPLAZID contained a black box warning indicating that
21     there is an increased risk of death in elderly patients with dementia-related
22
       psychosis treated with antipsychotic drugs. The warning did not state that the risk
23

24     of death was higher for NUPLAZID as compared to other antipsychotic drugs, that
25     patients with PD Psychosis were also at greater risk of death even if they did not
26
       suffer from dementia, and did not reveal that there were already mounting reports
27

28     of deaths in patients taking NUPLAZID.
                                                  40
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1959 Page 42 of 74



 1           111. The Company also held a conference call that day during which
 2
       Defendant Young described Acadia’s expenses without revealing the improper
 3

 4     payments to physicians to prescribe NUPLAZID. Moreover, Defendant Davis

 5     falsely stated on the call, “So overall, patients are having a positive experience
 6
       with NUPLAZID. They like the way the drug works. They are tolerating the
 7

 8     medication very well.” In reality, Defendants well knew, or were reckless in not

 9     knowing, that there were mounting reports of deaths of patients who had been
10
       prescribed NUPLAZID, and that they had to pay off physicians to induce them to
11

12     prescribe this deadly drug.

13           112. The foregoing statements were false and misleading for the reasons
14
       stated in ¶¶ 76, 133.
15

16           113. Also on the call, Defendant Yang discussed efforts to generate
17     additional prescriptions of NUPLAZID, stating, in part, “We continue to focus
18
       significant effort on working with physicians to identify appropriate new
19

20     patients… We’re still getting new patients every week, every month and moving
21     more those physicians from trial and dabblers into stronger adopters, so a lot
22
       more that we can still accomplish.” Yang further stated, “We find the drug and
23

24     the physicians find the drug to be well tolerated and that is overcoming one of
25     the most important elements when we look at our market research,” but did not
26
       reveal the mounting adverse event reports or explain that this “effort” included
27

28     improper payments to physicians to convince them to prescribe NUPLAZID
                                              41
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1960 Page 43 of 74



 1     despite it’s troubling safety profile and despite the resulting risk of regulatory
 2
       scrutiny.
 3

 4           114. On November 7, 2017, Acadia issued a press release entitled “Acadia

 5     Pharmaceuticals Reports Third Quarter 2017 Financial Results.”        Therein, the
 6
       Company once again reported on growth and commercialization of NUPLAZID.
 7

 8     The Company also filed its quarterly report with the SEC that day on Form 10-Q

 9     for the quarter ended September 30, 2017. The Company’s 10-Q was signed by
10
       Defendant Young and stated that NUPLAZID contained a black box warning
11

12     indicating that there is an increased risk of death in elderly patients with

13     dementia-related psychosis treated with antipsychotic drugs. The warning did not
14
       state that the risk of death was higher for NUPLAZID as compared to other
15

16     antipsychotic drugs, that patients with PD Psychosis were also at greater risk of
17     death even if they did not suffer from dementia, and did not reveal that there were
18
       already mounting reports of deaths in patients taking NUPLAZID.
19

20           115. The foregoing statements were false and misleading for the reasons
21     stated in ¶¶ 76, 133.
22
             116. The same day, the Company held a conference call to discuss its
23

24     quarterly results during which Defendant Young described Acadia’s expenses
25     without revealing the improper payments to physicians to prescribe NUPLAZID.
26
       Moreover, Defendant Davis stated, “On the commercial side, we are seeing
27

28     important progress on multiple fronts. Access to NUPLAZID remains strong.
                                               42
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1961 Page 44 of 74



 1     The feedback from physicians, advocacy groups in the Parkinson's community
 2
       and patients and caregivers continues to be very positive. We continue to make
 3

 4     strong progress on our promotional efforts for NUPLAZID with increased brand

 5     awareness.” Defendant Yang further discussed these efforts, stating, “We are
 6
       working closely with healthcare practitioners to identify appropriate new
 7

 8     patients.”

 9           117. The foregoing statements were false and misleading for the reasons
10
       stated in ¶¶ 76, 133.
11

12           118. On February 27, 2018, Acadia filed its annual report with the SEC on

13     Form 10-K for the year ended December 31, 2017. The Company’s 10-K was
14
       signed by Defendant Davis and stated that NUPLAZID contained a black box
15

16     warning indicating that there is an increased risk of death in elderly patients with
17     dementia-related psychosis treated with antipsychotic drugs. The warning did not
18
       state that the risk of death was higher for NUPLAZID as compared to other
19

20     antipsychotic drugs, that patients with PD Psychosis were also at greater risk of
21     death even if they did not suffer from dementia, and did not reveal that there were
22
       already mounting reports of deaths in patients taking NUPLAZID.
23

24           119. In a conference call the same day, Defendant Young described
25     Acadia’s expenses without revealing the improper payments to physicians to
26
       prescribe NUPLAZID.          Defendant Davis touted NUPLAZID’s successful
27

28     commercialization, attributing it to:
                                               43
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1962 Page 45 of 74



 1           Continued growth day after day in the number of patients taking
 2
             NUPLAZID; growth in the number of physicians prescribing
             NUPLAZID, including at academic centers, and community
 3           practices and in long-term care facilities; greater depth with position,
 4           that is individual physicians prescribing NUPLAZID to a higher
             number of their patient; market research results that consistently
 5           continue to demonstrate very high levels of physician and patient
 6           satisfaction with NUPLAZID, including physician intent to prescribe
             more; and finally, we continue to enjoy very high levels of access.
 7
             120. The foregoing statements were false and misleading for the reasons
 8

 9     stated in ¶¶ 76, 133.
10
             121. Moreover, Defendant Stankovic hyped NUPLAZID’s safety profile as
11
       compared to other antipsychotic medications, stating, “Pimavanserin also have the
12

13     favorable tolerability profile. In contrast, other antipsychotic tier significant side
14
       effects and tolerability issues.” These statements were false because there were
15
       mounting reports of deaths of patients treated with NUPLAZID.
16

17           122. On April 9, 2018, CNN reported that “[p]hysicians, medical
18
       researchers and other experts told CNN that they worried that [NUPLAZID] had
19
       been approved too quickly, based on too little evidence that it was safe or effective.
20

21     And given these mounting reports of deaths, they say that more needs to be done to
22
       assess Nuplazid’s true risks.” In greater part, the article stated:
23

24
             Nuplazid’s review was being expedited because it had been designated
             a “breakthrough therapy” -- meaning that it demonstrated “substantial
25           improvement” in patients with serious or life-threatening diseases
26
             compared to treatments already on the market. Congress created this
             designation in 2012 in an effort to speed up the FDA’s approval
27           process, which has long been criticized for being too slow. Around 200
28
             drugs have been granted this designation since its creation.
                                                  44
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1963 Page 46 of 74



 1           Still, to recommend approval, the advisory committee would have to
 2
             find that the drug’s potential benefits outweighed its risks for its
             intended patients.
 3
             Some FDA officials concluded that Nuplazid’s public health benefit
 4
             was enough to merit approval of the drug. Their argument echoed the
 5           pleas of family members and caregivers like Tyne: It could possibly
             help patients with no other alternative. Several of the people who
 6
             spoke said their loved ones had been transformed during the clinical
 7           trials, though some said there was no way for them to know whether
             they were on Nuplazid or a placebo.
 8

 9           But the physician who led the FDA’s medical review, Dr. Paul
             Andreason, warned that patients taking the drug during the company’s
10           clinical trials experienced serious outcomes, including death, at more
11           than double the rate of those taking the placebo. The company’s
             limited testing, he said, had not convinced him that the benefits
12           outweighed the risks.
13
             While Tyne had heard about these risks, he said he “discounted death
14           as a real statistical possibility” and was willing to try anything to help
             his mother.
15

16           “I have two young children who love their grandmother,” he told the
             committee. “If nothing is done to bring her back to some semblance of
17           normalcy, my children will never remember their grandmother for who
18           she is: a loving, funny, caring woman who has improved the lives of
             all of the loved ones who surround her. Please, I beg you, do not
19           deprive my children and their grandmother of experiencing that love.”
20
             ‘You have to take it seriously’
21
             The committee voted 12-2 and recommended that the FDA approve
22           Nuplazid for the treatment of Parkinson’s disease psychosis based on a
23           six-week study of about 200 patients. Three previous studies of the
             drug did not show that it was effective, Andreason said in his medical
24           review, though they showed similar risk.
25
             Even some committee members who voted in favor of the drug
26           expressed reservations, according to the hearing transcript. “I guess
27
             I’m hoping that the risks are going to be small, and I think the benefits
             for some of these people who are very sick and whose families are
28           affected by this, I think they’re probably willing to take that risk,” one
                                                45
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1964 Page 47 of 74



 1           physician stated. Another committee member said she wouldn’t have
 2
             voted for the drug’s approval if there had been a safe and effective
             alternative on the market. A third made a “plea” to the FDA to
 3           “consider a large observational study so we can ensure that, once it
 4           goes into real-world use, that the benefits will outweigh the risks.”

 5           It hit the market in June 2016. As caregivers and family members
             rushed to get their loved ones on it, sales climbed to roughly $125
 6
             million in 2017.
 7
             Tyne got his mother on the drug as soon as it became available. But
 8           after trying it for months, he says he was devastated to see that it was
 9           doing nothing to halt the awful progression of the disease, and her
             hallucinations became more frequent and harder to manage. “She has
10           gone straight downhill to the point she really can’t function at all,” he
11           said.

12           Shortly after the drug’s release, patients’ family members, doctors and
             other health care professionals started reporting “adverse events”
13
             possibly linked to the medication -- including deaths, life-threatening
14           incidents, falls, insomnia, nausea and fatigue. In more than 1,000
             reports, patients continued to experience hallucinations while on
15
             Nuplazid.
16
             In November, an analysis released by a nonprofit health care
17           organization, the Institute for Safe Medication Practices, warned that
18           244 deaths had been reported to the FDA between the drug’s launch
             and March 2017. The organization also noted that hundreds of reports
19           suggested the drug was “not providing the expected benefit” or
20           potentially worsening the condition.
21           Tracked by the FDA, these so-called “adverse event reports” document
             deaths, side effects and other issues, and can be made directly by
22
             consumers, caregivers and other medical professionals. Reports are
23           submitted to either the FDA or to the drugmaker, which is required to
             pass along any it receives to the federal government. In some cases,
24
             the person filing the report is convinced the side effects were caused
25           by the drug; in others, the reporter ascribes no cause but notes that the
26
             patient was on the drug.

27           An adverse event report does not mean that a suspected medication has
             been ruled the cause of harm and is typically not the result of an
28
                                                46
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1965 Page 48 of 74



 1           official investigation. But the FDA uses the information to monitor
 2
             potential issues with a drug and can take action as needed -- updating a
             medication’s label, for instance, or restricting its use or pulling it off
 3           the market.
 4
             After analyzing the adverse event data for Nuplazid, the Institute for
 5           Safe Medication Practices concluded that this batch of reports
             “reinforces the concerns of those who warned that (Nuplazid) might do
 6
             more harm than good.” Thomas Moore, senior scientist for drug safety
 7           and policy for the nonprofit, said the deaths are an “important warning
             signal” and warrant further review by the FDA -- and possible action,
 8
             depending on what the review finds.
 9
             Since the institute released its analysis, FDA data shows that the
10           number of reported deaths has risen to more than 700. As of last June,
11           Nuplazid was the only medication listed as “suspect” in at least 500 of
             the death reports.
12
             Physicians, medical researchers and other experts told CNN that they
13
             worried that the drug had been approved too quickly, based on too
14           little evidence that it was safe or effective. And given these mounting
             reports of deaths, they say that more needs to be done to assess
15
             Nuplazid’s true risks.
16
             “This is almost unheard of, to have this many deaths reported,” said
17           Diana Zuckerman, founder and president of the nonprofit think tank
18           the National Center for Health Research, adding that because reports
             are voluntary, potential problems may be underreported. “You just
19           don’t see this with most new drugs -- you don’t see all these reports --
20           so you have to take it seriously.”
21           123. On this news, Acadia’s stock price fell $5.03 per share, or 23.4%, to
22
       close at $16.50 per share on April 9, 2018, on unusually heavy trading volume.
23
             124. On April 10, 2018, Acadia issued a press release entitled “Acadia
24

25     Statement Regarding the Efficacy and Safety of NUPLAZID.” Therein, the
26
       Company stated:
27

28
             The safety of patients has always been, and continues to be Acadia’s
                                                47
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1966 Page 49 of 74



 1           top priority. NUPLAZID® was approved by the FDA for the
 2
             treatment of hallucinations and delusions associated with
             Parkinson’s disease psychosis (PDP) based on a pivotal Phase 3
 3           study and other supportive studies that demonstrate its efficacy and
 4           safety. The clinical development program for NUPLAZID involved 25
             clinical studies in greater than 1,200 patients, comprising over 600
 5           PDP patients (with approximately 170 patients treated for at least two
 6           years), thus presenting the largest clinical safety database in PDP
             patients to date. We continually analyze new data to ensure the safety
 7           of NUPLAZID and the ongoing evaluation has revealed no change
 8           in the benefit/risk profile described in the NUPLAZID Prescribing
             Information.
 9
             Approximately one million people in the United States live with
10
             Parkinson’s disease. More than 50 percent of them will experience
11           PDP symptoms over the course of the disease. As the only drug
             currently approved by the FDA for the treatment of hallucinations and
12
             delusions associated with PDP, NUPLAZID is filling an important and
13           previously unmet need and offers hope to those with PDP and the
             people who care for them. We remain confident in the efficacy and
14
             safety of NUPLAZID that supported its approval by the FDA and
15           stand firmly behind it.
16           125. The foregoing statements were false and misleading for the reasons
17
       stated in ¶¶ 76, 133.
18

19           126. On April 25, 2018, CNN reported that the FDA was re-examining the
20     safety of NUPLAZID. In greater part, the article stated:
21
             The Food and Drug Administration says it is re-examining the safety
22           of a medication that was approved despite concerns that not enough
23           was known about the drug’s risks.
24           In response to questioning at a budget hearing last week, FDA
25
             Commissioner Scott Gottlieb told members of Congress that he would
             “take another look” at Nuplazid, which is the only drug approved to
26           treat hallucinations and delusions associated with Parkinson’s disease
27
             psychosis. The medication has been cited as a so-called “suspect”
             medication in hundreds of deaths voluntarily reported by caregivers,
28           doctors and other medical professionals since it hit the market, as
                                                48
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1967 Page 50 of 74



 1           highlighted in a recent CNN report.
 2
             The FDA told CNN this week that the agency had already begun
 3           conducting a new evaluation of the medication when Gottlieb was
             questioned about it at the hearing. The agency said the review had
 4
             started several weeks ago.
 5
             “What does it take for a drug like this to be taken off the market?”
 6           asked US Rep. Rosa DeLauro, a member and former chair of the
 7           congressional subcommittee responsible for funding and overseeing
             the FDA.
 8
             DeLauro pressed Gottlieb for answers on his agency’s response to the
 9
             safety concerns surrounding Nuplazid.
10
             “How many more adverse events do we have to have reported? How
11           many people, quite frankly, have to die? Why does the industry always
12           take precedence over public health and safety?”

13           Tracked by the FDA, the adverse event reports cited by DeLauro do
             not mean that a suspected medication has been ruled the cause of
14
             harm and are typically not the result of official investigations. But the
15           FDA uses the information to monitor potential issues with a drug and
             can take action as needed: updating a medication’s label, for instance,
16
             or restricting its use. In rare cases, the agency can even pull a drug off
17           the market.
18           When asked by CNN about what prompted the FDA’s new evaluation
19           of Nuplazid, the agency said the decision was based on a number of
             factors but wouldn’t say what those factors were. Instead, it would
20           only comment generally, saying that it identifies “potential signals of
21           serious risk/new safety information” in part by using adverse event
             data and that the agency is not suggesting physicians stop prescribing
22           the drug or take patients off of it while a safety evaluation is taking
23           place.
24           The FDA has noted that the death reports citing Nuplazid have
             typically involved elderly patients with advanced-stage Parkinson’s
25
             disease who suffered from numerous medical conditions and often
26           take other medications that can increase the risk of death.
27           But physicians, researchers and other medical experts told CNN that
28           the high number of reports deserved a closer look to determine
                                                49
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1968 Page 51 of 74



 1           whether they were related to the drug. They also recommended further
 2
             testing of Nuplazid, worrying that the drug had been approved too
             quickly, based on too little evidence that it was safe or effective.
 3
             127. On this news, Acadia’s stock price fell $4.27 per share, or 21.9%, to
 4

 5     close at $15.20 per share on April 25, 2018, on unusually heavy trading volume.
 6
             128. On April 27, 2018, Acadia published a statement entitled “Acadia
 7
       Pharmaceuticals    Issues   Statement    Reaffirming     Benefit/Risk   Profile   of
 8

 9     NUPLAZID.” Therein, the Company, in relevant part, stated:
10
             NUPLAZID® (pimavanserin) is the only medicine approved in the
11           United States to treat hallucinations and delusions associated with
             Parkinson’s disease psychosis. NUPLAZID was approved by the FDA
12
             based on a pivotal Phase 3 study that demonstrated clinically robust
13           and highly statistically significant efficacy, combined with other
             supportive studies. We are confident in NUPLAZID’s efficacy and
14
             positive benefit/risk profile and stand firmly behind it.
15
             Acadia’s top priority has been, and continues to be, patient safety.
16           NUPLAZID was approved and launched in 2016. As the
17           manufacturer of a newly launched drug, we are routinely in contact
             with the FDA regarding requests for additional information on
18           NUPLAZID, including postmarketing safety               surveillance
19           information as part of the FDA’s ongoing safety monitoring.
20           In a statement released to the media on April 10, 2018, the FDA stated,
             “The FDA continues to monitor adverse events reported with
21
             NUPLAZID that are submitted to the FDA Adverse Event Reporting
22           System (FAERS). We have noted that the cases typically involve
             geriatric patients with advanced-stage Parkinson’s disease, as well as
23
             numerous medical conditions, who are frequently taking concomitant
24           medications with risks for serious adverse events, including death.
25
             Based on these data, the FDA has, at this time, not identified a specific
             safety issue that is not already adequately described in the product
26           labeling.”
27           On April 25, 2018, the FDA stated that its evaluation does not mean
28           the Agency has determined the medicine has a new risk and does not
                                                50
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1969 Page 52 of 74



 1           suggest healthcare providers should not prescribe it nor that patients
 2
             should stop taking the medication. The Agency also has confirmed this
             statement does not represent a change from the safety review and
 3           monitoring activities the FDA referred to in its statement of April 10.
 4           As always, we will continue to work with the FDA and medical
             community to answer any questions related to NUPLAZID.
 5
             Acadia collects and analyzes postmarketing events for NUPLAZID
 6
             as part of our ongoing commitment to monitor the medication’s
 7           safety profile. These events are submitted to the FDA and incorporated
             into the FDA’s FAERS public reporting system. Because NUPLAZID
 8
             is distributed through a specialty distribution channel, we have
 9           frequent (in most cases monthly) contact with patients and caregivers
             through our distribution partners. This increased interaction naturally
10
             results in dramatically higher adverse event collection and reporting
11           compared to products without such a distribution method.
             Approximately 93 percent of the reported adverse events associated
12
             with NUPLAZID are considered “solicited” due to this direct
13           interaction with patients and caregivers, while only approximately 7
             percent of these events are considered “spontaneous” reports, which
14
             are voluntary reports originating from consumers or healthcare
15           professionals. In contrast, most other antipsychotics are distributed
             through retail channels, which rely almost entirely on “spontaneous”
16
             reporting. Consequently, only a small fraction of actual adverse events
17           are collected for these drugs.
18           129. While admitting to their awareness of all adverse event reports,
19
       Defendants still hid the fact that as a result of this knowledge of mounting deaths
20

21     and adverse events, Acadia’s commercialization efforts during the Class Period
22     included payouts to physicians to induce them to prescribe NUPLAZID as opposed
23
       to other off-label alternatives, which raised a risk that Acadia would face
24

25     regulatory scrutiny.
26           130. On May 4, 2018, Acadia issued a press release entitled “ACADIA
27
       Pharmaceuticals Reports First Quarter 2018 Financial Results.” Therein,
28
                                               51
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1970 Page 53 of 74



 1     Defendant Davis attributed the Company’s positive financial results to the fact
 2
       that, “health care providers and patients continue to experience the benefits of
 3

 4     NUPLAZID in treating the symptoms of Parkinson’s disease psychosis.” Also,

 5     on May 4, 2018, Acadia filed its quarterly report with the SEC on Form 10-Q for
 6
       the quarter ended June 30, 2016. The Company’s 10-Q was signed by Defendant
 7

 8     Young and stated that NUPLAZID contained a black box warning indicating that

 9     there is an increased risk of death in elderly patients with dementia-related
10
       psychosis treated with antipsychotic drugs. The warning did not state that the risk
11

12     of death was higher for NUPLAZID as compared to other antipsychotic drugs, that

13     patients with PD Psychosis were also at greater risk of death even if they did not
14
       suffer from dementia, and did not reveal that there were already mounting reports
15

16     of deaths in patients taking NUPLAZID.
17           131. The foregoing statements were false and misleading for the reasons
18
       stated in ¶¶ 76, 133.
19

20           132. The same day, the Company held a conference call with analysts
21     during which Defendants Davis and Young described Acadia’s expenses without
22
       revealing the improper payments to physicians to prescribe NUPLAZID.
23

24     Moreover, Defendant Stankovic reiterated Defendants’ previous statements
25     regarding NUPLAZID’s safety, and confirmed their consistent efforts to stay
26
       apprised of safety issues:
27

28
                                                52
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1971 Page 54 of 74



 1           Since, approval and launch in 2016, ACADIA has monitored
 2
             NUPLAZID’s safety throughout this period in robust of
             pharmacovigilance activities. We're also continuously evaluating the
 3           benefits and risks of pimavanserin treatment in our ongoing clinical
 4           studies, both in placebo-controlled and the open-label long-term safety
             trials.
 5
             Based on this ongoing evaluations and the totality of currently
 6           available information, we maintain our assessment that the benefit
 7           risk profile for NUPLAZID remains unchanged and it is
             appropriately described in the product labeling.
 8

 9
             133. The above statements identified in ¶¶ 75-132 were materially false

10     and/or misleading, and failed to disclose material adverse facts, including: (i)
11
       adverse events, safety concerns, and mounting reports of deaths related to
12

13
       NUPLAZID post-commercialization raised the risk that the FDA would reconsider

14     its approval of the drug or, at minimum, that industry watchdogs would warn
15
       against prescribing the drug; (ii) as a result of NUPLAZID’s deleterious safety
16

17     profile and the availability of off-label alternatives, Acadia embarked on a

18     campaign to pay off physicians to prescribe NUPLAZID; and (iii) these improper
19
       business practices, in contravention of federal regulations, raised a risk that Acadia
20

21     would face regulatory scrutiny.

22                                   The Truth is Revealed
23
             134. On July 9, 2018, SIRF published a report entitled “Acadia
24
       Pharmaceuticals: This Is Not a Pharmaceuticals Company.” Therein, SIRF stated
25

26     that “evidence is mounting that something is horribly wrong with Acadia’s sole
27
       drug, Nuplazid, an antipsychotic for Parkinson’s disease patients who experience
28
                                                53
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1972 Page 55 of 74



 1     episodic hallucinations and delusions” and that “Acadia has accomplished its
 2
       growth in ways that have attracted intense regulatory scrutiny for other drug
 3

 4     companies” including “dispensing wads of cash to doctors to incentivize

 5     prescription writing and downplaying mounting reports of patient deaths.”
 6
             135. After detailing NUPLAZID’s questionable efficacy results given three
 7

 8     busted trials, the lax and expedited approval process NUPLAZID enjoyed given its

 9     “Breakthrough Therapy Designation,” an admission by the FDA’s division director
10
       of psychiatry products “that awarding the breakthrough designation hinged on the
11

12     fact that no other FDA-approved drugs existed for treating Parkinson’s disease

13     psychosis, as well as the frequency that these patients were being placed in nursing
14
       homes, which he called “a harbinger of death,” and Dr. Andreason’s scathing
15

16     recommendation against approval, the SIRF report went to describe the shocking
17     lengths to which Acadia opted to go to ensure physicians prescribed NUPLAZID
18
       to their patients, despite the dire mortality rate:
19

20           Over the six months that Nuplazid was commercially available in
             2016, Acadia spent $609,556 on consulting, speaking and travel and
21           lodging payments to 1,578 doctors: Pomona, New York, psychiatrist
22           Dr. Leslie Citrome’s $25,690 payout amounted to the largest sum,
             followed by the $19,142 paid to Dr. Khashayar Dashtipour, a Loma
23           Linda, California based neurologist.
24
             But what a difference a year makes.
25
             For 2017, Acadia paid more than $8.6 million to 7,051 physicians,
26           with 62 doctors receiving more than $50,000 apiece, and 26 receiving
27           at least $100,000 each.
28
                                                   54
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1973 Page 56 of 74



 1           The leading recipient of Acadia cash last year was Dr. Neal
 2
             Hermanowicz, an Irvine, California-based movement disorders
             specialist who took in $180,123, a handsome improvement over
 3           2016’s $10,421. The runner up was psychiatrist Dr. Jason Kellogg, of
 4           Santa Ana, California, who was paid $166,259. (In contrast, the
             $25,690 that Dr. Citrome received in 2016, which was the biggest
 5           payout for that year, would have ranked as only the 104th largest
 6           payment to doctors if it had been given out in 2017.)

 7           Given the fact that Acadia hired a significant number of former
             Avanir sales staffers, a substantial number of doctors have ended up
 8
             receiving consulting payments from both Avanir and Acadia in the
 9           same calendar year: A total of 31 did in 2017, as did 29 in 2016. Out
             of that group, a dozen doctors took in $5,000 apiece or more from the
10
             two companies in 2017. Just six did in 2016.
11
             Acadia’s payments in 2017, according to the Centers for Medicare
12           and Medicaid Services’ Open Payments database, were almost
13           entirely for consulting, save $522,935 for food and beverage
             expenses. (Other payment categories the centers track include
14           “honorariums,” such as fees for lecturing to other medical
15           professionals, or “education,” when the company covers the expense
             of distributing a journal article or staging a presentation at a
16           conference.) Despite Acadia’s discussions about supporting research
17           on Nuplazid, the company’s appetite for external or independent
             research sharply declined last year. It spent just $197,587 on doctors’
18           research projects, in contrast with its $817,613 outlay in 2016.
19           (Avanir went in the other direction, devoting $7.61 million to research
             last year and $4.36 million to payments to doctors.)
20
             Since Acadia doesn’t release Nuplazid’s prescription count, Medicare
21
             Part D data is the only way to observe prescriber behavior. To that
22           end, overlaying Medicare Part D prescription volume from 2016 (the
             latest period for which data is available) against the Centers for
23
             Medicare and Medicaid Services Open Payments data for 2016 and
24           2017 illuminates a few things.
25           There’s a good deal of overlap between those who received Acadia
26           consulting fee payments in 2016 and 2017 and the individuals who
             prescribed Nuplazid with some frequency in 2016. For instance, in
27           2016, 14 of the 25 most frequent prescribers of Nuplazid to patients
28
                                               55
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1974 Page 57 of 74



 1           covered by Medicaid Part D received “consulting fees” in 2017 worth
 2
             more than $1.21 million in total.

 3           Almost 37 percent of Acadia’s $1.21 million in consulting fee
             payments, or $443,014, went to three neurologists who conducted
 4
             Acadia-funded studies on Nuplazid and published journal articles
 5           about their findings: Dr. Neal Hermanowicz; Dr. Stuart Hal Isaacson
             of Boca Raton, Florida; and Dr. Rajesh Pahwa of Kansas City,
 6
             Kansas.
 7
             Pittsburgh-based Dr. Susan Baser, a leading prescriber of Nuplazid to
 8           patients paying for it via Medicaid Part D, told the Southern
 9           Investigative Reporting Foundation, “It’s the only drug addressing
             [Parkinson’s disease psychosis] and we’ve had positive effects in
10           some patients.” She added, “Personally I think it’s a good drug despite
11           the noise about adverse events that’s out there.”

12           Baser, who did not receive any consulting fees from Acadia in 2016
             and 2017, expressed surprise at the size of the payments that some of
13
             her peers received from the company. “I work 60 hours per week. I
14           don’t know how they have the time. I’m just too busy for any of that.”
15           136. On this news, Acadia’s stock price fell $1.21 per share, or 6.8%, to
16
       close at $16.63 per share on July 9, 2018, on unusually heavy trading volume.
17

18           137. Post-Class Period, on November 28, 2018, the Company filed a
19     prospectus supplement on Form 424B5. Buried within that filing, the Company
20
       included a single sentence revealing that two months prior, in September 2018,
21

22     Acadia “received a civil investigative demand, or CID, from the DOJ pursuant to
23     the Federal False Claims Act requesting certain documents and information related
24
       to our sales and marketing of NUPLAZID.” The DOJ’s investigation is still
25

26     ongoing.
27           138. Moreover, on March 27, 2019, the Institute for Safe Medication
28
                                               56
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1975 Page 58 of 74



 1     Practices (“ISMP”) issued a report which called upon the FDA to reevaluate the
 2
       drug, or at minimum, revise NUPLAZID’s confusing black box warning.
 3

 4     Regarding the black box warning, the ISMP report stated:

 5           The problem is that this warning applies to a different patient
 6           population—elderly patients with dementia rather than patients with
             Parkinson’s disease experiencing hallucinations and delusions. The
 7           warning also refers to a different group of drugs, conventional
 8           antipsychotics that target dopamine neurotransmitters, and focuses on
             off-label use of the drug, not that pimavanserin might also increase
 9           mortality. A mortality study in Parkinson’s patients showed that using
10           conventional antipsychotics more than doubled the risk of death.

11                             CLASS ACTION ALLEGATIONS
12           139. Plaintiff brings this action as a class action pursuant to Federal Rule of
13
       Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
14
       entities that acquired Acadia securities between April 29, 2016 and July 9, 2018,
15

16     inclusive, and who were damaged thereby (the “Class”). Excluded from the Class
17
       are Defendants, the officers and directors of the Company, at all relevant times,
18
       members of their immediate families and their legal representatives, heirs,
19

20     successors, or assigns, and any entity in which Defendants have or had a
21
       controlling interest.
22
             140. The members of the Class are so numerous that joinder of all
23

24     members is impracticable. Throughout the Class Period, Acadia’s common stock
25
       actively traded on the NASDAQ. While the exact number of Class members is
26

27
       unknown to Plaintiff at this time and can only be ascertained through appropriate

28     discovery, Plaintiff believes that there are at least hundreds or thousands of
                                                57
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1976 Page 59 of 74



 1     members in the proposed Class. Millions of Acadia shares were traded publicly
 2
       during the Class Period on the NASDAQ. As of January 31, 2018, Acadia had
 3

 4     124,701,944 shares of common stock outstanding. Record owners and other

 5     members of the Class may be identified from records maintained by Acadia or its
 6
       transfer agent and may be notified of the pendency of this action by mail, using the
 7

 8     form of notice similar to that customarily used in securities class actions.

 9           141. Plaintiff’s claims are typical of the claims of the members of the Class
10
       as all members of the Class are similarly affected by Defendants’ wrongful
11

12     conduct in violation of federal law that is complained of herein.

13           142. Plaintiff will fairly and adequately protect the interests of the
14
       members of the Class and has retained counsel competent and experienced in class
15

16     and securities litigation.
17           143. Common questions of law and fact exist as to all members of the
18
       Class and predominate over any questions solely affecting individual members of
19

20     the Class. Among the questions of law and fact common to the Class are:
21                  (a)    whether the federal securities laws were violated by
22
       Defendants’ acts as alleged herein;
23

24                  (b)    whether statements made by Defendants to the investing public
25     during the Class Period omitted and/or misrepresented material facts about the
26
       business, operations, and prospects of Acadia; and
27

28                  (c)    to what extent the members of the Class have sustained
                                                 58
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1977 Page 60 of 74



 1     damages and the proper measure of damages.
 2
             144. A class action is superior to all other available methods for the fair
 3

 4     and efficient adjudication of this controversy since joinder of all members is

 5     impracticable. Furthermore, as the damages suffered by individual Class members
 6
       may be relatively small, the expense and burden of individual litigation makes it
 7

 8     impossible for members of the Class to individually redress the wrongs done to

 9     them. There will be no difficulty in the management of this action as a class action.
10
                             UNDISCLOSED ADVERSE FACTS
11
             145. The market for Acadia’s securities was open, well-developed and
12

13     efficient at all relevant times. As a result of these materially false and/or

14     misleading statements, and/or failures to disclose, Acadia’s securities traded at
15
       artificially inflated prices during the Class Period. Plaintiff and other members of
16

17     the Class purchased or otherwise acquired Acadia’s securities relying upon the
18     integrity of the market price of the Company’s securities and market information
19
       relating to Acadia, and have been damaged thereby.
20

21           146. During the Class Period, Defendants materially misled the investing
22     public, thereby inflating the price of Acadia’s securities, by publicly issuing false
23
       and/or misleading statements and/or omitting to disclose material facts necessary
24

25     to make Defendants’ statements, as set forth herein, not false and/or misleading.
26     The statements and omissions were materially false and/or misleading because
27
       they failed to disclose material adverse information and/or misrepresented the truth
28
                                                59
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1978 Page 61 of 74



 1     about Acadia’s business, operations, and prospects as alleged herein.
 2
             147. At all relevant times, the material misrepresentations and omissions
 3

 4     particularized in this Complaint directly or proximately caused or were a

 5     substantial contributing cause of the damages sustained by Plaintiff and other
 6
       members of the Class. As described herein, during the Class Period, Defendants
 7

 8     made or caused to be made a series of materially false and/or misleading

 9     statements about Acadia’s financial well-being and prospects. These material
10
       misstatements and/or omissions had the cause and effect of creating in the market
11

12     an unrealistically positive assessment of the Company and its financial well-being

13     and prospects, thus causing the Company’s securities to be overvalued and
14
       artificially inflated at all relevant times. Defendants’ materially false and/or
15

16     misleading statements during the Class Period resulted in Plaintiff and other
17     members of the Class purchasing the Company’s securities at artificially inflated
18
       prices, thus causing the damages complained of herein when the truth was
19

20     revealed.
21                                    LOSS CAUSATION
22           148. Defendants’ wrongful conduct, as alleged herein, directly and
23
       proximately caused the economic loss suffered by Plaintiff and the Class.
24

25           149. During the Class Period, Plaintiff and the Class purchased Acadia’s
26     securities at artificially inflated prices and were damaged thereby. The price of the
27
       Company’s securities significantly declined when the misrepresentations made to
28
                                                60
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1979 Page 62 of 74



 1     the market, and/or the information alleged herein to have been concealed from the
 2
       market, and/or the effects thereof, were revealed, causing investors’ losses.
 3

 4
                                 SCIENTER ALLEGATIONS

 5           150. As alleged herein, Defendants acted with scienter since Defendants

 6     knew that the public documents and statements issued or disseminated in the name
 7
       of the Company were materially false and/or misleading; knew that such
 8

 9     statements or documents would be issued or disseminated to the investing public;

10     and knowingly and substantially participated or acquiesced in the issuance or
11
       dissemination of such statements or documents as primary violations of the federal
12

13     securities laws. As set forth elsewhere herein in detail, the Individual Defendants,

14     by virtue of their receipt of information reflecting the true facts regarding Acadia,
15
       their control over, and/or receipt and/or modification of Acadia’s allegedly
16

17     materially misleading misstatements and/or their associations with the Company
18     which made them privy to confidential proprietary information concerning Acadia,
19
       participated in the fraudulent scheme alleged herein.
20

21                APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)
22
             151. The market for Acadia’s securities was open, well-developed and
23
       efficient at all relevant times. As a result of the materially false and/or misleading
24

25     statements and/or failures to disclose, Acadia’s securities traded at artificially
26
       inflated prices during the Class Period. On June 8, 2016, the Company’s stock
27

28
       price closed at a Class Period high of $41.55 per share. Plaintiff and other
                                                61
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1980 Page 63 of 74



 1     members of the Class purchased or otherwise acquired the Company’s securities
 2
       relying upon the integrity of the market price of Acadia’s securities and market
 3

 4     information relating to Acadia, and have been damaged thereby.

 5           152. During the Class Period, the artificial inflation of Acadia’s stock was
 6
       caused by the material misrepresentations and/or omissions particularized in this
 7

 8     Complaint causing the damages sustained by Plaintiff and other members of the

 9     Class. As described herein, during the Class Period, Defendants made or caused to
10
       be made a series of materially false and/or misleading statements about Acadia’s
11

12     business, prospects, and operations. These material misstatements and/or omissions

13     created an unrealistically positive assessment of Acadia and its business,
14
       operations, and prospects, thus causing the price of the Company’s securities to be
15

16     artificially inflated at all relevant times, and when disclosed, negatively affected
17     the value of the Company stock. Defendants’ materially false and/or misleading
18
       statements during the Class Period resulted in Plaintiff and other members of the
19

20     Class purchasing the Company’s securities at such artificially inflated prices, and
21     each of them has been damaged as a result.
22
             153. At all relevant times, the market for Acadia’s securities was an
23

24     efficient market for the following reasons, among others:
25                 (a)    Acadia stock met the requirements for listing, and was listed
26
       and actively traded on the NASDAQ, a highly efficient and automated market;
27

28                 (b)    As a regulated issuer, Acadia filed periodic public reports with
                                               62
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1981 Page 64 of 74



 1     the SEC and/or the NASDAQ;
 2
                    (c)   Acadia regularly communicated with public investors via
 3

 4     established market communication mechanisms, including through regular

 5     dissemination of press releases on the national circuits of major newswire services
 6
       and through other wide-ranging public disclosures, such as communications with
 7

 8     the financial press and other similar reporting services; and/or

 9                  (d)   Acadia was followed by securities analysts employed by
10
       brokerage firms who wrote reports about the Company, and these reports were
11

12     distributed to the sales force and certain customers of their respective brokerage

13     firms. Each of these reports was publicly available and entered the public
14
       marketplace.
15

16           154. As a result of the foregoing, the market for Acadia’s securities
17     promptly digested current information regarding Acadia from all publicly available
18
       sources and reflected such information in Acadia’s stock price. Under these
19

20     circumstances, all purchasers of Acadia’s securities during the Class Period
21     suffered similar injury through their purchase of Acadia’s securities at artificially
22
       inflated prices and a presumption of reliance applies.
23

24           155. A Class-wide presumption of reliance is also appropriate in this action
25     under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United
26
       States, 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded
27

28     on Defendants’ material misstatements and/or omissions. Because this action
                                                 63
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1982 Page 65 of 74



 1     involves Defendants’ failure to disclose material adverse information regarding the
 2
       Company’s business operations and financial prospects—information that
 3

 4     Defendants were obligated to disclose—positive proof of reliance is not a

 5     prerequisite to recovery. All that is necessary is that the facts withheld be material
 6
       in the sense that a reasonable investor might have considered them important in
 7

 8     making investment decisions. Given the importance of the Class Period material

 9     misstatements and omissions set forth above, that requirement is satisfied here.
10
                                       NO SAFE HARBOR
11
             156. The statutory safe harbor provided for forward-looking statements
12

13     under certain circumstances does not apply to any of the allegedly false statements

14     pleaded in this Complaint. The statements alleged to be false and misleading herein
15
       all relate to then-existing facts and conditions. In addition, to the extent certain of
16

17     the statements alleged to be false may be characterized as forward looking, they
18     were not identified as “forward-looking statements” when made and there were no
19
       meaningful cautionary statements identifying important factors that could cause
20

21     actual results to differ materially from those in the purportedly forward-looking
22     statements. In the alternative, to the extent that the statutory safe harbor is
23
       determined to apply to any forward-looking statements pleaded herein, Defendants
24

25     are liable for those false forward-looking statements because at the time each of
26     those forward-looking statements was made, the speaker had actual knowledge that
27
       the forward-looking statement was materially false or misleading, and/or the
28
                                                 64
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1983 Page 66 of 74



 1     forward-looking statement was authorized or approved by an executive officer of
 2
       Acadia who knew that the statement was false when made.
 3

 4
                                             FIRST CLAIM

 5
                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
 6
                                    Against All Defendants

 7           157. Plaintiff repeats and re-alleges each and every allegation contained

 8     above as if fully set forth herein.
 9
             158. During the Class Period, Defendants carried out a plan, scheme and
10

11     course of conduct which was intended to and, throughout the Class Period, did: (i)

12     deceive the investing public, including Plaintiff and other Class members, as
13
       alleged herein; and (ii) cause Plaintiff and other members of the Class to purchase
14

15     Acadia’s securities at artificially inflated prices. In furtherance of this unlawful

16     scheme, plan and course of conduct, Defendants, and each defendant, took the
17
       actions set forth herein.
18

19           159. Defendants (i) employed devices, schemes, and artifices to defraud;
20     (ii) made untrue statements of material fact and/or omitted to state material facts
21
       necessary to make the statements not misleading; and (iii) engaged in acts,
22

23     practices, and a course of business which operated as a fraud and deceit upon the
24     purchasers of the Company’s securities in an effort to maintain artificially high
25
       market prices for Acadia’s securities in violation of Section 10(b) of the Exchange
26

27     Act and Rule 10b-5. All Defendants are sued either as primary participants in the
28
                                                 65
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1984 Page 67 of 74



 1     wrongful and illegal conduct charged herein or as controlling persons as alleged
 2
       below.
 3

 4           160. Defendants, individually and in concert, directly and indirectly, by the

 5     use, means or instrumentalities of interstate commerce and/or of the mails, engaged
 6
       and participated in a continuous course of conduct to conceal adverse material
 7

 8     information about Acadia’s financial well-being and prospects, as specified herein.

 9           161. Defendants employed devices, schemes and artifices to defraud, while
10
       in possession of material adverse non-public information and engaged in acts,
11

12     practices, and a course of conduct as alleged herein in an effort to assure investors

13     of Acadia’s value and performance and continued substantial growth, which
14
       included the making of, or the participation in the making of, untrue statements of
15

16     material facts and/or omitting to state material facts necessary in order to make the
17     statements made about Acadia and its business operations and future prospects in
18
       light of the circumstances under which they were made, not misleading, as set forth
19

20     more particularly herein, and engaged in transactions, practices and a course of
21     business which operated as a fraud and deceit upon the purchasers of the
22
       Company’s securities during the Class Period.
23

24           162. Each of the Individual Defendants’ primary liability and controlling
25     person liability arises from the following facts: (i) the Individual Defendants were
26
       high-level executives and/or directors at the Company during the Class Period and
27

28     members of the Company’s management team or had control thereof; (ii) each of
                                                66
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1985 Page 68 of 74



 1     these defendants, by virtue of their responsibilities and activities as a senior officer
 2
       and/or director of the Company, was privy to and participated in the creation,
 3

 4     development and reporting of the Company’s internal budgets, plans, projections

 5     and/or reports; (iii) each of these defendants enjoyed significant personal contact
 6
       and familiarity with the other defendants and was advised of, and had access to,
 7

 8     other members of the Company’s management team, internal reports and other

 9     data and information about the Company’s finances, operations, and sales at all
10
       relevant times; and (iv) each of these defendants was aware of the Company’s
11

12     dissemination of information to the investing public which they knew and/or

13     recklessly disregarded was materially false and misleading.
14
             163. Defendants had actual knowledge of the misrepresentations and/or
15

16     omissions of material facts set forth herein, or acted with reckless disregard for the
17     truth in that they failed to ascertain and to disclose such facts, even though such
18
       facts were available to them. Such defendants’ material misrepresentations and/or
19

20     omissions were done knowingly or recklessly and for the purpose and effect of
21     concealing Acadia’s financial well-being and prospects from the investing public
22
       and supporting the artificially inflated price of its securities. As demonstrated by
23

24     Defendants’ overstatements and/or misstatements of the Company’s business,
25     operations, financial well-being, and prospects throughout the Class Period,
26
       Defendants, if they did not have actual knowledge of the misrepresentations and/or
27

28     omissions alleged, were reckless in failing to obtain such knowledge by
                                                 67
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1986 Page 69 of 74



 1     deliberately refraining from taking those steps necessary to discover whether those
 2
       statements were false or misleading.
 3

 4           164. As a result of the dissemination of the materially false and/or

 5     misleading information and/or failure to disclose material facts, as set forth above,
 6
       the market price of Acadia’s securities was artificially inflated during the Class
 7

 8     Period. In ignorance of the fact that market prices of the Company’s securities

 9     were artificially inflated, and relying directly or indirectly on the false and
10
       misleading statements made by Defendants, or upon the integrity of the market in
11

12     which the securities trades, and/or in the absence of material adverse information

13     that was known to or recklessly disregarded by Defendants, but not disclosed in
14
       public statements by Defendants during the Class Period, Plaintiff and the other
15

16     members of the Class acquired Acadia’s securities during the Class Period at
17     artificially high prices and were damaged thereby.
18
             165. At the time of said misrepresentations and/or omissions, Plaintiff and
19

20     other members of the Class were ignorant of their falsity, and believed them to be
21     true. Had Plaintiff and the other members of the Class and the marketplace known
22
       the truth regarding the problems that Acadia was experiencing, which were not
23

24     disclosed by Defendants, Plaintiff and other members of the Class would not have
25     purchased or otherwise acquired their Acadia securities, or, if they had acquired
26
       such securities during the Class Period, they would not have done so at the
27

28     artificially inflated prices which they paid.
                                                  68
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1987 Page 70 of 74



 1           166. By virtue of the foregoing, Defendants violated Section 10(b) of the
 2
       Exchange Act and Rule 10b-5 promulgated thereunder.
 3

 4           167. As a direct and proximate result of Defendants’ wrongful conduct,

 5     Plaintiff and the other members of the Class suffered damages in connection with
 6
       their respective purchases and sales of the Company’s securities during the Class
 7

 8     Period.

 9                                       SECOND CLAIM
10                       Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants
11
             168. Plaintiff repeats and re-alleges each and every allegation contained
12

13     above as if fully set forth herein.
14
             169. Individual Defendants acted as controlling persons of Acadia within
15
       the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of
16

17     their high-level positions and their ownership and contractual rights, participation
18
       in, and/or awareness of the Company’s operations and intimate knowledge of the
19
       false financial statements filed by the Company with the SEC and disseminated to
20

21     the investing public, Individual Defendants had the power to influence and control
22
       and did influence and control, directly or indirectly, the decision-making of the
23
       Company, including the content and dissemination of the various statements which
24

25     Plaintiff contends are false and misleading. Individual Defendants were provided
26
       with or had unlimited access to copies of the Company’s reports, press releases,
27

28
       public filings, and other statements alleged by Plaintiff to be misleading prior to
                                               69
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1988 Page 71 of 74



 1     and/or shortly after these statements were issued and had the ability to prevent the
 2
       issuance of the statements or cause the statements to be corrected.
 3

 4           170. In particular, Individual Defendants had direct and supervisory

 5     involvement in the day-to-day operations of the Company and, therefore, had the
 6
       power to control or influence the particular transactions giving rise to the securities
 7

 8     violations as alleged herein, and exercised the same.

 9           171. As set forth above, Acadia and Individual Defendants each violated
10
       Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this
11

12     Complaint. By virtue of their position as controlling persons, Individual

13     Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct
14
       and proximate result of Defendants’ wrongful conduct, Plaintiff and other
15

16     members of the Class suffered damages in connection with their purchases of the
17     Company’s securities during the Class Period.
18
                                     PRAYER FOR RELIEF
19
             WHEREFORE, Plaintiff prays for relief and judgment, as follows:
20

21           A.     Determining that this action is a proper class action under Rule 23 of
22     the Federal Rules of Civil Procedure;
23
             B.     Awarding compensatory damages in favor of Plaintiff and the other
24

25     Class members against all defendants, jointly and severally, for all damages
26     sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
27
       including interest thereon;
28
                                                 70
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1989 Page 72 of 74



 1           C.     Awarding Plaintiff and the Class their reasonable costs and expenses
 2
       incurred in this action, including counsel fees and expert fees; and
 3

 4           D.     Such other and further relief as the Court may deem just and proper.

 5                                JURY TRIAL DEMANDED
 6           Plaintiff hereby demands a trial by jury.
 7
       Dated: July 16, 2020
 8                                            Respectfully submitted,
 9
                                              POMERANTZ LLP
10
                                              By: s/ Tamar A. Weinrib
11
                                              Jeremy A. Lieberman
12                                            Tamar A. Weinrib
                                              600 Third Avenue, 20th Floor
13
                                              New York, New York 10016
14                                            Telephone:       (212) 661-1100
15
                                              Facsimile:       (917) 463-1044
                                              E-mail: jalieberman@pomlaw.com
16                                            E-mail: taweinrib@pomlaw.com
17
                                              POMERANTZ, LLP
18                                            Jennifer Pafiti (SBN 282790)
19
                                              1100 Glendon Avenue, 15th Floor
                                              Los Angeles, CA 90024
20                                            Telephone: (310) 405-7190
21                                            E-mail: jpafiti@pomlaw.com

22                                            POMERANTZ LLP
23                                            Patrick V. Dahlstrom
                                              Ten South La Salle Street, Suite 3505
24                                            Chicago, Illinois 60603
25                                            Telephone:       (312) 377-1181
                                              Facsimile:       (312) 377-1184
26                                            E-mail: pdahlstrom@pomlaw.com
27
                                              BRONSTEIN, GEWIRTZ
28                                            & GROSSMAN, LLC
                                                71
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1990 Page 73 of 74



 1                                         Peretz Bronstein
 2
                                           60 East 42nd Street, Suite 4600
                                           New York, NY 10165
 3                                         Telephone: (212) 697-6484
 4                                         Email: peretz@bgandg.com

 5                                         Attorneys for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             72
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 77 Filed 07/16/20 PageID.1991 Page 74 of 74



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
       SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES ACT
       CASE NO.: 3:18-cv-01647-AJB-BGS
